     Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 1 of 146




                 UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

IN RE MIMEDX GROUP, INC.             Lead Case No. 1:18-cv-04486-WMR
SHAREHOLDER DERIVATIVE
LITIGATION                           (Consolidated with Case No. 1:18-cv-
                                     04514-WMR and Case No. 1:18-cv-
                                     04864-WMR)

This Document Relates To:            VERIFIED CONSOLIDATED
                                     SHAREHOLDER DERIVATIVE
ALL ACTIONS                          COMPLAINT

                                     JURY TRIAL DEMANDED
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 2 of 146




      Plaintiffs James E. Evans (“Plaintiff Evans”), Andrew Georgalas (“Plaintiff

Georgalas”), and Michael Roloson (“Plaintiff Roloson,” and together with Plaintiff

Evans and Plaintiff Georgalas, “Plaintiffs”), by their attorneys, submit this Verified

Consolidated Shareholder Derivative Complaint (the “Complaint”) against the

defendants named herein. The allegations in the Complaint are based on the personal

knowledge of Plaintiffs as to themselves, and on information and belief, as well as

an ongoing investigation by Plaintiffs’ counsel that includes, among other things,

review of public filings with the U.S. Securities and Exchange Commission

(“SEC”), news reports, press releases, stock analysts’ reports, and other publicly

available sources.

                           NATURE OF THE ACTION

      1.      This is a stockholder derivative action brought by Plaintiffs on behalf

of nominal defendant MiMedx Group, Inc. (“MiMedx” or the “Company”) against

certain current and former members of the Company’s Board of Directors (the

“Board”) and executive officers (collectively the “Individual Defendants,” as

defined below) for breaches of fiduciary duty, waste of corporate assets, and unjust

enrichment.
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 3 of 146




      2.     MiMedx is a biopharmaceutical company that focuses on supplying

biomaterials for soft tissue repair and other biomaterial-based products for other

medical applications.

      3.     From 2012 through late-2017, MiMedx reported tremendous growth,

including five straight years of over 50% sales growth. Throughout this time,

MiMedx routinely highlighted impressive sales and revenue increases and

forecasted significant future growth. The Company’s public filings also consistently

touted the effectiveness of the Company’s internal controls over financial reporting.

      4.     The market reacted highly favorably to MiMedx’s financial projections

and the Company’s assurances that it maintained adequate internal controls.

MiMedx’s stock price rose from roughly $4 per share at the beginning of 2013 to

$17 per share by the beginning of 2018.

      5.     Unfortunately, as the Company’s stockholders would belatedly learn,

the disclosures that drove the stock price higher were highly misleading. MiMedx

was engaged in a pervasive “channel-stuffing” scheme, in which the Company

shipped to distributors and customers more products than had actually been ordered

or intended to be used in order to improperly recognize additional revenue. In

addition, MiMedx had been operating for years with material weaknesses in internal




                                          -2-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 4 of 146




controls over financial reporting and accounting, and would have to restate years of

financial statements.

      6.     In furtherance of MiMedx’s channel-stuffing scheme, Company sales

representatives – pressured by senior management near the end of every month or

quarter to increase sales volumes – stocked excess inventory at Department of

Veterans Affairs (“VA”) hospitals without the consent or knowledge of the

hospitals’ personnel, and then actively took steps to mask the unused inventory.

These sales representatives often ordered the products through AvKARE, a

distributor for MiMedx since April 2012 that never had control or title to the

products, and provided false documentation to help conceal the improper activity.

The Company also used other distributors to effectuate large orders right before the

end of the Company’s fiscal quarters.          MiMedx then falsely booked these

orders/product shipments as revenue before the products were returned. The surplus

products were later routed back to MiMedx, and the Company then used future

revenues to mask the true losses associated with reclaiming the products. The

Company recognized revenue in violation of Generally Accepted Accounting

Principles (“GAAP”) and financial accounting standards, which provide (among

other things) that revenue may only be recognized at the time of sale if a buyer lacks

the right to return the product. For years MiMedx’s wholly inadequate internal


                                         -3-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 5 of 146




controls over accounting and financial reporting allowed these accounting

manipulations to persist and grow to represent an ever-larger percentage of reported

revenues.

      7.     In December 2016, two former MiMedx employees filed a lawsuit

alleging, among other things, that since at least 2014, MiMedx had engaged in a

channel-stuffing scheme and had improperly recognized revenue before the revenue

had been realized or was realizable and earned.1



1
  Plaintiffs reference herein allegations made by former employees of MiMedx,
including in Kruchoski and Tornquist v. MiMedx Group, Inc., Case No. 0:16-cv-
04171-RHK-BRTD. (D. Minn. 2016), and MiMedx Group, Inc. v. Fox, Case No.
1:16-CV-11715 (N.D. Ill. January 31, 2018). The allegations made by those former
employees corroborate Plaintiffs’ allegations and derivative claims. Specifically,
the allegations by former employees corroborate Plaintiffs’ allegations concerning
(i) the channel-stuffing scheme at MiMedx; (ii) the defendants’ roles in and
knowledge of the scheme; and (iii) the Board’s and the Audit Committee’s conduct
in response to allegations raised by the former employees about the channel-stuffing
scheme and the improper revenue recognition and accounting practices at the
Company. The former employees’ allegations are corroborated, in turn, by the
results of the Company’s subsequent investigations, as well as the ongoing
investigations by the SEC, the Department of Justice (“DOJ”), the VA, and the
Defense Department. The former employees’ allegations are also relevant here
because they, in part, formed the basis for the Board’s and the Audit Committee’s
improper attempt to cover up the truth about the Company’s practices and to
whitewash the Company’s purported “investigations” into the issues. Plaintiffs used
publicly available information to ascertain with a high degree of confidence that the
former employees would have had access to the information that forms the bases of
their allegations. Plaintiffs intend to compel witness testimony (if necessary) when
discovery proceeds in this action and believe that additional evidentiary support will
be forthcoming after further investigation and discovery.

                                         -4-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 6 of 146




      8.    Rather than thoroughly and fairly investigate and address the issues, the

defendants – officers and directors of MiMedx – launched a vicious disinformation

campaign to discredit the sources of these revelations.        In response to the

whistleblower lawsuits filed by the former employees, on December 15, 2016,

MiMedx issued a press release in which defendant Parker H. Petit (“Petit”),

MiMedx’s former Chairman and Chief Executive Officer (“CEO”), labeled the

allegations asserted by the former employees as “not factual and fallacious.”

      9.    Defendant Petit claimed to have submitted the allegations to the

Board—then comprised of defendants Petit, former MiMedx President and Chief

Operating Officer (“COO”) William C. Taylor (“Taylor”), Joseph G. Bleser

(“Bleser”), J. Terry Dewberry (“Dewberry”), Charles R. Evans (“Evans”), Larry W.

Papasan (“Papasan”), Bruce L. Hack (“Hack”), Charles E. Koob (“Koob”) and Neil

S. Yeston (“Yeston”)—"to thoroughly review the issues.” On December 27, 2016,

however, less than two weeks later, the Company announced that the Audit

Committee of the Board—then comprised of defendants Bleser, Dewberry, Evans

and Papasan—had “advised the Company’s management and the Board of Directors

that it has found no credible evidence to indicate that any changes to previously

issued financial statements are necessary in light of these allegations.” The Audit

Committee’s abbreviated “review” was patently inadequate to evaluate even the


                                        -5-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 7 of 146




known issues, let alone to ferret out the pervasive deficiencies of MiMedx’s internal

controls that existed under the surface.

      10.    The Audit Committee’s facile and wholly unsupported conclusion that

the Company’s financial statements would be unaffected was just the first in a series

of steps the Committee and the Board took to cover-up and whitewash the truth about

the Company’s improper practices and inadequate internal controls over financial

reporting.

      11.    Just three months later, on March 1, 2017, the Company announced that

the Audit Committee had completed its investigation, which purportedly (i)

“confirmed there is no credible evidence of any wrongdoing on behalf of members

of MiMedx management,” and (ii) “determined that the Company has appropriately

recognized revenue and found no credible evidence to indicate that any changes to

the Company’s previously issued financial statements are necessary in light of the

former employees’ allegations.” The Audit Committee’s findings were promptly

endorsed by the whole Board.

      12.    Despite the Audit Committee’s self-serving exculpatory “findings,” in

August and September 2017, numerous research groups published reports

expressing concerns about the facts suggesting pervasive unlawful conduct at




                                           -6-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 8 of 146




MiMedx. Similarly, the SEC subpoenaed MiMedx in February 2017—a fact the

Individual Defendants withheld from the Company’s stockholders for seven months.

      13.    Nonetheless, throughout the relevant time period, the Individual

Defendants continued to respond with vehement (and baseless) denials that any

wrongdoing had occurred at the Company. For example, in late September 2017,

MiMedx hosted a conference call during which defendant Petit stated:

      We have nothing in this corporation at MiMedx to be concerned about.
      And if we did, we’d be going public with it.

      We’ve gone through investigations internal. We publicized that to
      shareholders. I’ve been around too long. I’ve been doing this for 36
      years. I’m not going to jeopardize my -- what future I have left with
      things that -- if there’s malfeasance involved.

      As far as we know, this company is, and the things that this executive
      group knows and our board knows and our auditors and everybody else,
      this company has no issues, except we got some terminated employees
      that are making up issues. Okay?

      14.    The Individual Defendants also caused MiMedx to take the

extraordinary step of suing securities analysts who questioned the Company’s

business practices, asserting claims for libel, slander, and defamation. The true facts

proved to be stubborn, and MiMedx was later forced to dismiss those lawsuits when

the truth emerged.

      15.    The Individual Defendants’ façade of lawfulness came crashing down

in February 2018, when MiMedx announced that it was postponing its fourth quarter


                                         -7-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 9 of 146




and fiscal year 2017 financial results due to “an internal investigation into current

and prior-period matters relating to allegations regarding certain sales and

distribution practices at the Company” and “the accounting treatment of certain

distributor contracts.” In a continuing effort to retain control and minimize the

misconduct to the extent possible, however, the “internal investigation” was

entrusted to the very same Audit Committee that had previously “investigated”

allegations of accounting improprieties and swiftly (and erroneously) determined

that there had been no misconduct.

      16.    Once again, the true facts proved stubborn. By the summer of 2018 the

Individual Defendants could no longer hide the truth from MiMedx shareholders. In

June 2018, the Company was forced to admit that it would need to restate its

financial statements for fiscal years 2012 through 2016, as well as the first, second,

and third quarters of 2017 – the same time period as to which the Audit Committee

Defendants Bleser, Dewberry, Evans and Papasan had previously found “no credible

evidence” of wrongdoing or need for “any changes to the Company’s previously

issued financial statements.”    The restatement was necessary to address “the

accounting treatment afforded to [] sales and distribution practices for two

distributors for which certain implicit arrangements modified the explicit terms of

the contracts, impacting revenue recognition practices” – exactly the areas flagged


                                         -8-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 10 of 146




by the former employees Defendants had repeatedly and brutally maligned and

impugned.

      17.    In late June and early July 2018, defendants Petit, Taylor, Michael J.

Senken (“Senken”) (former Chief Financial Officer (“CFO”)), and John E. Cranston

(“Cranston”) (former Treasurer and Controller) resigned from the Company. And

on September 20, 2018, the Company announced that the Board and its

Compensation Committee both determined that the Company had to reclassify the

“resignations” of defendants Petit, Taylor, Senken, and Cranston as “terminations

‘for cause’” based on information gleaned from the Audit Committee’s second

investigation.

      18.    As detailed herein, the Individual Defendants, as members of MiMedx

management, the Board, and its Audit Committee, breached their fiduciary duties

by, among other things: (1) willfully ignoring and/or consciously disregarding

serious and pervasive deficiencies in the Company’s accounting and financial

reporting systems; (2) failing to make a good faith effort to address these

deficiencies; (3) knowingly permitting the Company and its employees to engage in

an improper revenue recognition scheme and/or consciously disregarding the

perpetuation of such a scheme; and (4) knowingly disseminating to the public




                                        -9-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 11 of 146




materially false and misleading statements concerning the Company’s financial

results and internal controls.

      19.    The Individual Defendants’ faithless actions have devastated

MiMedx’s credibility, as reflected by the Company’s more than $1.67 billion, or

83.5%, market capitalization loss, from a high of nearly $2 billion in January 2018,

to less than $264 million as of January 2019. In addition to this depletion in

MiMedx’s market capitalization, the Individual Defendants wasted millions of

dollars of the Company’s funds by causing MiMedx to repurchase millions of its

shares in the market knowing that the price of the Company’s stock was artificially

inflated by the Company’s pervasive accounting improprieties. In addition, the

wrongdoing complained of herein2 has spawned a series of lawsuits, internal

investigations, restatements of financial reports, and governmental investigations.

      20.    Defendants Petit, Taylor, Senken, and Haden have derived immense

personal benefits as result of the wrongful scheme and concealment of MiMedx’s

true financial operations through both their annual salary and bonus increases based

on MiMedx’s supposed financial performance and their participation in MiMedx’s



2
  MiMedx has also come under scrutiny for failing to disclose payments the
Company made to a number of doctors in violation of the Physician Payments
Sunshine Act. See ¶ 77, infra.


                                        -10-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 12 of 146




annual Management Incentive Plan (“MIP”), an annual cash incentive plan designed

to incentivize and reward achievement of the current year’s financial and operational

goals. These defendants were paid bonuses based on financial results that were

overstated as a result of the Company’s channel-stuffing scheme and improper

revenue recognition and accounting practices.

      21.    Despite admitting the failure of its internal controls, to date, the Board

has dragged its feet in addressing and remediating the problems. It still has not

completed its purported investigation or issued restated financials, and has not filed

an annual or quarterly financial statement since October 31, 2017. The Company

has not even provided any estimates as to when any of these filings or restatements

are likely to be completed. As a result, the Company has been delisted by the

NASDAQ Stock Market (“NASDAQ”), and it is unclear when, if ever, the

restatement will be completed.

      22.    In April and June 2018, Plaintiffs, through their respective counsel, sent

three separate litigation demands to the MiMedx Board (collectively, the

“Demands”) to take action against the Individual Defendants and to recover damages

to the Company caused by their faithless and unlawful actions. Plaintiffs were

separately advised that the Board has formed a special committee (“Special

Committee”) to evaluate and investigate the allegations contained in the Demands.


                                         -11-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 13 of 146




In light of the extreme circumstances, it was incumbent upon the members of the

Board and the Special Committee to act swiftly to determine all of the material facts

at issue, assess the liability of the individuals responsible (including themselves),

and take all necessary actions in the best interests of MiMedx. Consistent with its

strategy in dealing with the whistleblowers’ allegations, however, the Board has

again elected not to aggressively and objectively investigate the facts and determine

who is responsible for the channel stuffing, bogus accounting and financial

reporting, utterly deficient internal controls, and subsequent cover-up. Instead, the

Board continues to prevaricate, delay and whitewash in a misguided effort to avoid

liability. More than eight months – far longer than the 90 days provided by statute

– have passed since Plaintiffs first demanded that the Board investigate the

allegations detailed herein, yet neither the Board nor the Special Committee has

provided a substantive response to the Demands.

      23.    In light of the Board’s lengthy and inexcusable delay, Plaintiffs are

entitled under Florida law to proceed with this action derivatively on behalf of

MiMedx in order to redress the significant harm to the Company caused by the

Individual Defendants’ egregious misconduct.




                                        -12-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 14 of 146




                                      PARTIES

Plaintiffs

      24.     Plaintiff Evans, a citizen of Ohio, is a stockholder of nominal defendant

MiMedx and has been a stockholder of nominal defendant MiMedx continuously

since 2014.

      25.     Plaintiff Georgalas, a citizen of Pennsylvania, is a stockholder of

nominal defendant MiMedx and has been a stockholder of nominal defendant

MiMedx continuously since 2014.

      26.     Plaintiff Roloson, a citizen of North Carolina, is a stockholder of

nominal defendant MiMedx and has been a stockholder of nominal defendant

MiMedx continuously since 2014.

Nominal Defendant

      27.     Nominal Defendant MiMedx is a Florida corporation with its principal

executive offices located at 1775 West Oak Commons Ct. NE, Marietta, Georgia,

and therefore is a citizen of Florida and Georgia. MiMedx was formed on March

31, 2008, as a result of a reverse merger transaction between Alynx, Co. (“Alynx”)

and MiMedx, Inc. (“Legacy MiMedx”).             When this action was commenced,

MiMedx stock traded on the NASDAQ Capital Market Exchange under the symbol

“MDXG.”


                                         -13-
     Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 15 of 146




Individual Defendants

      28.   Defendant Petit, a citizen of Georgia, served as MiMedx’s CEO and

Chairman of the Board from February 2009 until his resignation in June 2018.3 On

September 20, 2018, the Board terminated Petit from his position as a director of




3
 A proxy statement filed by MiMedx with the SEC in advance of the Company’s
2017 annual meeting of stockholders describes defendant Petit’s joint roles as CEO
and Chairman as follows:

      Our Board of Directors has carefully considered the benefits and risks
      in combining the role of Chairman of the Board of Directors and Chief
      Executive Officer and has determined that Mr. Petit is the most
      qualified and appropriate individual to lead our Board of Directors as
      its Chairman. The Board of Directors believes there are efficiencies to
      the Company of having the Chief Executive Officer also serve in the
      role of Chairman of the Board of Directors. As our Chief Executive
      Officer, Mr. Petit is responsible for the day-to-day operation of the
      Company and for the implementation of the Company’s strategy. Mr.
      Petit serves as a bridge between management and our Board of
      Directors, ensuring that both groups act with a common purpose. Our
      Board of Directors further noted that the combined role of Chairman of
      the Board of Directors and Chief Executive Officer facilitates
      centralized leadership in one person so that there is no ambiguity about
      accountability. Our Board of Directors also considered Mr. Petit’s
      knowledge regarding our operations and the industries and markets in
      which we compete and his ability to promote communication, to
      synchronize activities between our Board of Directors and our senior
      management and to provide consistent leadership to both our Board of
      Directors and our Company.



                                       -14-
       Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 16 of 146




MiMedx and recategorized his “resignation” as CEO as a termination “for cause.”

MiMedx paid defendant Petit the following compensation as an executive:

              Salary    Stock and   Non-Equity
               and        Option   Incentive Plan All Other
    Year      Bonus      Awards Compensation Compensation                 Total
    2016     $602,904   $1,088,080        -        $2,796               $1,693,780
    2015     $560,177   $1,071,447    $517,254     $2,975               $2,151,853
    2014     $914,892   $1,535,416    $580,800     $4,683               $3,035,791
    2013     $465,192   $1,502,383    $292,521        -                 $2,260,096
    2012     $354,327    $706,713                                       $1,061,040

Actual compensation paid to Petit and the other Individual Defendants for 2017 and

2018 has not been publicly disclosed.

       29.     Defendant Taylor, a citizen of Georgia, served as a director of MiMedx

from October 2011 until his resignation in June 2018 and as the Company’s

President and COO4 from September 2009 until his resignation in June 2018. On

September 20, 2018, the Board recategorized his “resignation” as a “termination for

cause.” From 2001 through 2008, defendant Taylor was President and CEO of Facet

Technologies, LLC, a Matria Healthcare Inc. (“Matria”) subsidiary. MiMedx paid

defendant Taylor the following compensation as an executive:



4
 The Company’s bylaws state that “[t]he President shall have responsibility for the
day-to-day operations of the business of the Corporation and shall report to the Chief
Executive Officer,” and “may perform such acts … usually performed by the chief
operating officer of a corporation ….”


                                         -15-
        Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 17 of 146




                         Stock and     Non-Equity
                           Option     Incentive Plan     All Other
    Year    Salary        Awards      Compensation     Compensation      Total
    2016   $502,170       $690,200           -            $4,086       $1,196,456
    2015   $451,131       $685,783       $391,980         $2,654       $1,531,548
    2014   $422,042       $748,346       $477,950         $2,799       $1,651,137
    2013   $385,577      $1,026,704      $240,721                      $1,653,002
    2012   $343,846       $530,035                                      $873,881

        30.     Defendant Senken, a citizen of Georgia, served as the Company’s CFO5

from January 2010 until his resignation in June 2018. On September 20, 2018, the

Board recategorized his “resignation” as a “termination for cause.” MiMedx paid

defendant Senken the following compensation as an executive:

                         Stock and     Non-Equity
                          Option      Incentive Plan      All Other
    Year       Salary     Awards      Compensation      Compensation       Total
    2016      $365,039   $324,800            -                -          $689,839
    2015      $329,615   $300,108        $236,300             -          $866,023
    2014      $294,990   $327,488        $242,000          $15,438       $879,916
    2013      $268,269   $450,122        $121,884             -          $840,275

5
    The Company’s bylaws state that the CFO

        shall keep and maintain, or cause to be kept and maintained,
        adequate and correct books and records of accounts of the properties
        and business transactions of [MiMedx], including accounts of its
        assets, liabilities, receipts, disbursements, gains, losses, capital,
        retained earnings and shares.

        (Emphasis added).



                                          -16-
       Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 18 of 146




    2012     $236,538   $160,250                                           $396,788

       31.     Defendant Cranston, a citizen of Georgia, served as the Company’s

Treasurer, Corporate Controller and Vice-President6 from at least October 2013 until

his resignation in June 2018. On September 20, 2018, the Board re-categorized his

“resignation” as a “termination for cause.”

       32.     Defendant Haden, a citizen of Georgia, has served as MiMedx’s

General Counsel and Secretary since March 2015. She joined the Company as a

Senior Attorney in June 2013.        MiMedx paid defendant Haden the following

compensation as an executive:

                        Stock and      Non-Equity
                         Option       Incentive Plan      All Other
    Year      Salary     Awards       Compensation      Compensation        Total
    2016     $327,884   $267,960             -             $3,786          $599,630
    2015     $273,269   $190,488         $150,815             -            $614,572


       33.     Defendant Bleser, a citizen of Georgia, has served as a director of the

Company since September 2009. Defendant Bleser is also a member of MiMedx’s

Audit Committee and has been since at least October 2012. MiMedx paid defendant

Bleser the following compensation as a director:



6
  The Company’s bylaws state that “[t]he Controller shall have charge of the
accounting affairs of [MiMedx],” and “shall report to the [CFO].”


                                         -17-
     Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 19 of 146




            Fiscal    Fees Paid in      Stock         Option
            Year         Cash          Awards         Awards       Total
            2016        $69,000        $150,003          -        $219,003
            2015        $69,000        $127,492          -        $196,492
            2014        $67,500        $56,520        $55,350     $179,370
            2013        $78,500        $33,000        $53,940     $165,440
            2012        50,853                        $25,607     $76,460

      34.     Defendant Dewberry, a citizen of Georgia, has served as a director of

the Company since September 2009. Defendant Dewberry is also Chairman of

MiMedx’s Audit Committee, and has been a member of that since at least October

2012. MiMedx paid defendant Dewberry the following compensation as a director:

            Fiscal    Fees Paid in      Stock         Option
            Year         Cash          Awards         Awards       Total
            2016        $69,000        $150,003          -        $219,003
            2015        $69,000        $127,492          -        $196,492
            2014        $69,000        $56,520        $55,350     $180,870
            2013        $80,250        $33,000        $53,940     $167,190
            2012        52,000                        $25,607     $77,607

      35.     Defendant Evans, a citizen of Georgia, has served as a director of the

Company since September 2012. Following Petit’s resignation, Evans became

Chairman of the Board. Defendant Evans was also Lead Director of MiMedx since

at least July 2018.     Defendant Evans is also a member of MiMedx’s Audit

Committee and has been since at least October 2012. MiMedx paid defendant Evans

the following compensation as a director:




                                        -18-
     Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 20 of 146




            Fiscal   Fees Paid in       Stock         Option
            Year        Cash           Awards         Awards        Total
            2016       $53,000         $150,003          -        $203,003
            2015       $53,000         $127,492          -        $180,492
            2014       $52,500         $56,520        $55,350     $164,370
            2013       $60,250            -              -         $60,250
            2012       $13,818                        $72,704     $86,542

      36.     Defendant Papasan, a citizen of Tennessee, has served as a director of

the Company since January 2008. Defendant Papasan was also an Alynx director

from February 2008 to March 2008 and a Legacy MiMedx director from April 2007

to February 2008. Defendant Papasan was also a member of MiMedx’s Audit

Committee from at least October 2012 to at least April 2017. MiMedx paid

defendant Papasan the following compensation as a director:

            Fiscal   Fees Paid in       Stock         Option
            Year        Cash           Awards         Awards       Total
            2016       $72,500         $150,003          -        $222,503
            2015       $72,500         $127,492          -        $199,992
            2014       $72,750         $56,520        $55,350     $184,620
            2013       $84,750         $33,000        $53,940     $171,690
            2012       $54,000                        $46,093     $100,093

      37.     Defendant Luis A. Aguilar (“Aguilar”), a citizen of Georgia, has served

as a director of the Company since March 2017.

      38.     Defendant Hack, a citizen of New York, has served as a director of the

Company since March 2009.           MiMedx paid defendant Hack the following

compensation as a director:


                                        -19-
     Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 21 of 146




            Fiscal   Fees Paid in       Stock         Option
            Year        Cash           Awards         Awards       Total
            2016       $48,000         $150,003          -        $198,003
            2015       $48,000         $127,492          -        $175,492
            2014       $48,000         $56,520        $55,350     $159,870
            2013       $52,750         $33,000        $53,940     $139,690
            2012       $31,802                        $25,607     $57,408

      39.     Defendant Koob, a citizen of Wyoming, has served as a director of the

Company since March 2008. Defendant Koob was also an Alynx director from

February 2008 to March 2008 and a Legacy MiMedx director from April 2007 to

February 2008. Koob is the brother of MiMedx Chief Scientific Officer Thomas J.

Koob, who has served in this capacity since March 2007. MiMedx paid defendant

Koob the following compensation as a director:

            Fiscal   Fees Paid in       Stock         Option
            Year        Cash           Awards         Awards       Total
            2016       $42,000         $150,003          -        $192,003
            2015       $42,000         $127,492          -        $169,492
            2014       $42,000         $56,520        $55,350     $153,870
            2013       $44,500         $33,000        $53,940     $131,440
            2012       $29,000                        $25,607     $54,607

      40.     Defendant Yeston, a citizen of Connecticut, has served as a director of

the Company since September 2012. MiMedx paid defendant Yeston the following

compensation as a director:

            Fiscal   Fees Paid in       Stock         Option
            Year        Cash           Awards         Awards       Total
            2016       $50,500         $150,003         -         $200,503


                                        -20-
        Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 22 of 146




              2015        $50,500       $127,492          -        $177,992
              2014        $50,750       $56,520        $55,350     $162,620
              2013        $57,500          -              -         $57,500
              2012        $12,818                      $72,724     $85,542

        41.    Defendant Chris Cashman, a citizen of Georgia, was the Company’s

Executive Vice President and Chief Commercialization Offer from November 2014

until the position was eliminated, as announced by the Company on December 5,

2018.     As the Chief Commercialization Officer, defendant Cashman had

responsibility for the Company’s global sales & marketing functions, strategic

planning and all related revenue growth initiatives.

        42.    The defendants identified in ¶¶ 28-32, and 41 are referred to herein as

the “Officer Defendants.” The defendants identified in ¶¶ 28, 29, and 33-40 are

referred to herein as the “Director Defendants.” The defendants identified in ¶¶ 33-

36 are referred to herein as the “Audit Committee Defendants.” Collectively, the

defendants identified in ¶¶ 28-41 are referred to herein as the “Individual

Defendants.”

                           JURISDICTION AND VENUE

        43.    Jurisdiction is conferred by 28 U.S.C. §1332. Complete diversity

among the parties exists and the amount in controversy exceeds $75,000, exclusive

of interests and costs.



                                         -21-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 23 of 146




      44.    This Court has jurisdiction over each defendant named herein because

each defendant is either a corporation that conducts business in and maintains

operations in this District or is an individual who has sufficient minimum contacts

with this District to render the exercise of jurisdiction by the District courts

permissible under traditional notions of fair play and substantial justice.

      45.    Venue is proper in this Court in accordance with 28 U.S.C. §1391

because: (i) one or more of the defendants either resides in or maintains executive

offices in this District; (ii) a substantial portion of the transactions and wrongs

complained of herein, including the defendants’ primary participation in the

wrongful acts detailed herein, and aiding and abetting and conspiracy in violation of

fiduciary duties owed to MiMedx, occurred in this District; and (iii) defendants have

received substantial compensation in this District by doing business here and

engaging in numerous activities that had an effect in this District.

                DUTIES OF THE INDIVIDUAL DEFENDANTS

Fiduciary Duties

      46.    By virtue of their positions as officers, directors, and/or fiduciaries of

MiMedx and because of their ability to control the business and corporate affairs of

MiMedx, the Individual Defendants owed and owe MiMedx and its stockholders

fiduciary obligations of good faith, loyalty, and candor, and were, and are, required


                                         -22-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 24 of 146




to use their utmost ability to control and manage MiMedx in a fair, just, honest, and

equitable manner. The Individual Defendants were, and are, required to act in

furtherance of the best interests of MiMedx and its stockholders and to avoid either

actual or apparent conflicts of interest, so as to benefit all stockholders equally and

not act in furtherance of their personal interest or benefit. Each director and officer

of the Company owes MiMedx and its stockholders the fiduciary duty to exercise

good faith and diligence in the administration of the affairs of the Company and in

the use and preservation of its property and assets, and the highest obligations of fair

dealing.

      47.    The Individual Defendants, because of their positions of control and

authority as directors and/or officers of MiMedx, were able to, and did, directly

and/or indirectly, exercise control over the wrongful acts complained of herein.

Because of their advisory, executive, managerial, and directorial positions within

MiMedx, each of the Individual Defendants had knowledge of material, nonpublic

information regarding the Company.

      48.    To discharge their duties, the officers and directors of MiMedx were

required to exercise reasonable and prudent supervision over the management,

policies, practices, and controls of the financial affairs of the Company. By virtue

of such duties, the officers and directors of MiMedx were required to, among other


                                         -23-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 25 of 146




things: ensure MiMedx maintained adequate internal controls over accounting and

financial reporting;

             (a)       ensure that the Company was operated in a diligent, honest, and
                       prudent manner in compliance with all applicable laws, rules,
                       and regulations;

             (b)       ensure that the Company complied with its legal obligations and
                       requirements—including requirements involving the filing of
                       accurate financial and operational information with the SEC—
                       and refrain from engaging in deceptive conduct;

             (c)       ensure processes were in place for maintaining the integrity and
                       reputation of the Company and reinforcing a culture of ethics,
                       compliance, and appropriate risk management;

             (d)       conduct the affairs of the Company in an efficient, business-like
                       manner in compliance with all applicable laws, rules, and
                       regulations so as to make it possible to provide the highest
                       quality performance of its business, to avoid wasting the
                       Company’s assets, and to maximize the value of the Company’s
                       stock;

             (e)       remain informed as to how MiMedx conducted its operations,
                       and, upon receipt of notice or information of imprudent or
                       unsound conditions or practices, make a reasonable inquiry in
                       connection therewith, and take steps to correct such conditions
                       or practices and make such disclosures as necessary to comply
                       with applicable laws; and

             (f)       truthfully and accurately guide investors and securities analysts
                       as to the business operations of the Company at any given time.




                                           -24-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 26 of 146




Additional Duties Under the Company’s Code of Business Conduct and Ethics

      49.    The Individual Defendants, as well as all employees, directors, and

officers of the Company, were and are required to comply with the MiMedx Group,

Inc. Code of Business Conduct and Ethics (the “Code of Conduct”). The purpose of

the Code of Conduct is, inter alia, to promote: (i) “honest and ethical conduct”; (ii)

“full, fair, accurate, timely and understandable disclosure in reports and documents

that the Company files with, or submits to, the SEC] and in other public

communications made by the Company”; (iii) “compliance with applicable

governmental laws, rules, and regulations”; and (iv) “the prompt internal reporting

to an appropriate person or persons identified in the Code of violations of the Code.”

      50.    The Code of Conduct mandates that the Individual Defendants’

activities comply with all laws and regulatory requirements. Specifically, the Code

of Conduct states, inter alia:

      4. Compliance with Laws. The Company’s policy is to operate its
      businesses in strict compliance with all laws and regulatory
      requirements. Under no circumstances shall a Covered Person take any
      action on behalf of the Company that he or she knows or reasonably
      should know violates any applicable law or regulation. Every Covered
      Person is expected to be familiar with the basic legal and regulatory
      requirements that apply to his or her duties on the job.

      51.    In addition, the Code of Conduct provides that the Company’s

employees, including its officers and directors, ensure that MiMedx’s public filings



                                        -25-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 27 of 146




and communications are “full, fair, accurate, timely, and understandable.” Further,

the Code of Conduct specifically notes the importance of reporting financial

information reasonably and accurately to investors and the broader market, and

obligates those who prepare or verify public reports or communications to “take this

responsibility very seriously.” The Code of Conduct states:

      5. Disclosure. The Company applies the highest ethical standards in its
      financial and non-financial public reporting and follows all applicable
      SEC, NASDAQ and other standards and rules regarding reporting. It is
      of critical importance that all disclosures and announcements made
      by the Company to security holders or the investment community be
      accurate and complete, fairly present, in all material respects, the
      subject matter of the disclosure, and be made on a timely basis.
      Covered Persons who prepare disclosures or review information that
      will be included in the Company’s filings with the SEC or other
      government agencies or otherwise disclosed to the public must take this
      responsibility very seriously. Such Covered Persons must provide
      information that is relevant, objective, accurate and complete to
      promote full, fair, accurate, timely and understandable disclosures.
      Each Covered Person has the responsibility to immediately report to
      appropriate Company personnel or the Audit Committee any
      information that he or she becomes aware of that affects disclosures
      made by the Company.

      (Emphasis added).

      52.   The Individual Defendants were also responsible for overseeing the

“fair, prompt and consistent enforcement of [the Code of Conduct].” The Code of

Conduct obligated the Individual Defendants to promptly bring certain matters to

the attention of the Audit Committee:



                                        -26-
     Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 28 of 146




      8. Enforcement.

      8.1 The Company’s Corporate Compliance Officer --in coordination
      with senior management and, where appropriate, the Board of
      Directors and the Audit Committee-- is responsible for overseeing the
      fair, prompt and consistent enforcement of this Code, including the
      investigation of possible violations and the undertaking of remedial
      actions. Actions prohibited by this Code involving directors or
      executive officers must be reported to the Audit Committee. After
      receiving a report of an alleged prohibited action by a director or
      executive officer, the Audit Committee must promptly take all
      appropriate actions necessary to investigate and recommend to the
      Board of Directors any appropriate remedial actions.

      8.2 The Corporate Compliance Officer shall report all matters to the
      Chairperson of the Audit Committee relating to any (i) alleged violation
      of the Code by any director or executive officer (ii) complaints, reports,
      or concerns regarding financial statement disclosures, accounting,
      internal accounting controls, or auditing matters (collectively,
      “Accounting Matters”); (iii) violation of applicable securities laws,
      rules, and regulations relating to financial reporting; (iv) retaliation
      against any employees who make any allegations relating to (i) – (iii)
      above; and (v) other matters required to be addressed by the Audit
      Committee (A) set forth in the Reporting Procedures for Accounting
      Matters, the Charter of the Audit Committee, or otherwise, and (B)
      pursuant to all applicable laws, rules, and regulations.

      (Emphasis added).

Additional Duties of the Audit Committee Defendants

      53.   Under the MiMedx Board’s Audit Committee Charter, the Audit

Committee Defendants (i.e., defendants Bleser, Dewberry, Evans, and Papasan) owe

and/or owed specific additional duties to MiMedx.           According to the Audit

Committee Charter, among other things, the Audit Committee is responsible for


                                        -27-
     Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 29 of 146




assisting the Board in overseeing the integrity of the Company’s financial

statements, the Company’s accounting and financial reporting processes, and

internal controls over financial reporting. In overseeing the Company’s financial

reporting processes on behalf of the Board, the Audit Committee is tasked with the

following functions:

      (a) Oversee and monitor the activities of Company management and
      outside auditors with respect to the Company’s accounting and
      financial reporting processes;

                                    * * *

      (d) Review the proposed scope and plan of the annual audits of the
      financial statements and internal control over financial reporting;

      (e) Direct the Company’s outside auditors to review the Company’s
      interim financial statements included in Quarterly Reports on Form 10‐
      Q prior to the filing of such reports with the SEC;

      (f) Review and discuss with management and the Company’s auditors
      the Company’s annual audited financial statements and quarterly
      financial statements;

      (g) Review with management, before release, the Company’s audited
      financial statements and Management’s Discussion and Analysis
      included in the Company’s Annual Report on Form 10‐K and
      recommend to the Board whether the audited financial statements
      should be included in the Company’s Annual Report on Form 10‐K;

      (h) Review and discuss with the Company’s outside auditors the
      Company’s audited financial statements and audit findings and discuss
      with the outside auditors those matters required to be discussed by
      Statement of Auditing Standards No. 114, as amended, or such
      successor standard as may be promulgated by the Public Company
      Accounting Oversight Board (“PCAOB”);


                                      -28-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 30 of 146




                                       * * *

      (k) Review with the Company’s outside auditors and management the
      adequacy of the Company’s internal financial controls and reporting
      systems;

      (l) Review the outside auditors’ management letter (if any) and consider
      any comments made by the outside auditors with respect to
      improvements in the internal accounting controls of the Company,
      consider any corrective action recommended by the outside auditors,
      and review any corrective action taken by management;

                                       * * *

      (n) Establish procedures for the receipt, retention, and treatment of
      complaints received by the Company regarding accounting, internal
      accounting controls, or auditing matters;

      (o) Establish procedures for the confidential, anonymous submission
      by employees of the Company of concerns regarding questionable
      accounting or auditing matters;

      (p) Review and approve related party transactions for potential conflicts
      of interest;

                                       * * *

      (t) Establish and review reporting procedures for accounting matters;
      and

      (u) Review compliance and risk assessment reports from management.

      54.    In addition, the Audit Committee Defendants were obligated to

investigate any complaint, report, or concern relating to:             (i) questionable

accounting, internal accounting controls, and auditing matters; (ii) violations of

applicable securities laws, rules, and regulations relating to financial reporting; (iii)



                                          -29-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 31 of 146




violations of the Company’s Code of Conduct by any executive, officer, director, or

any other person who performs functions of the principal executive officer, principal

financial officer, principal accounting officer or controller; and (iv) retaliation

against employees who made any of the foregoing allegations. The MiMedx Group,

Inc. Reporting Procedures for Accounting Matters states:

      Treatment of Complaints, Reports, and Concerns.

      Upon receipt of a complaint, report, or concern relating to any
      Allegation or Retaliatory Act, or notification by the Company, an
      officer, or member of the Board of Directors that it (or he or she) has
      received such a complaint, report, or concern, the Chairperson of the
      Audit Committee will notify the other members of the Audit
      Committee. The Audit Committee shall then investigate the complaint,
      report, or concern. In conducting such investigation, the Audit
      Committee may enlist officers or employees of the Company and/or
      outside legal, accounting, or other advisors, as appropriate. Promptly
      following the completion of such investigation, the Audit Committee
      will recommend that the Board of Directors take such corrective and
      disciplinary actions, if any, that are warranted in the judgment of the
      Audit Committee, which may include, without limitation, a warning or
      letter of reprimand, demotion, salary reduction, loss of eligibility for a
      salary increase, bonus, or equity compensation, suspension without
      pay, or termination of employment.

      The Company will not take any adverse action against anyone as a
      result of their submission of a good faith complaint, report, or concern
      pursuant to these procedures and will not discharge, demote, suspend,
      threaten, harass, or in any manner discriminate against any employee
      in the terms and conditions of employment based upon any lawful
      actions taken by the employee with respect to good faith reporting of
      complaints, concerns, or other matters regarding the Company or
      otherwise as specified in Section 806 of the Sarbanes-Oxley Act of
      2002 or any other applicable laws, rules, and regulations. Additionally,

                                        -30-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 32 of 146




      no employee shall be adversely affected because the employee refuses
      to carry out a directive which, in fact, constitutes corporate fraud, or is
      a violation of state or federal law or the Company’s Code of Business
      Conduct and Ethics.

      55.    Accordingly, the Individual Defendants, because of their positions of

control and authority as officers and/or directors of the Company, were able to and

did, directly and/or indirectly, exercise control over the wrongful acts complained of

herein.

          THE INDIVIDUAL DEFENDANTS’ BREACH OF DUTIES

      56.    The conduct of the Individual Defendants complained of herein

involves a knowing and culpable violation of their fiduciary obligations as officers

and directors of MiMedx, the absence of good faith on their part, and a reckless

disregard for their duties to the Company that the Individual Defendants were aware

or reckless in not being aware posed a risk of serious injury to the Company.

      57.    The Individual Defendants breached their duty of loyalty and good faith

by allowing defendants to cause, or by themselves causing, the Company to:

(i) operate with inadequate financial and governance internal controls; (ii) overstate

its revenues for a number of years; (iii) engage in an illicit channel-stuffing scheme;

(iv) make improper statements to the public and the Company’s stockholders;

(v) fail to correct material misstatements made to its shareholders and the investing

public; (vi) pay improper compensation packages to certain defendants; and (vii)

                                         -31-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 33 of 146




causing MiMedx to repurchase millions of its shares in the market even though they

knew the price of the Company’s stock was artificially inflated. These improper

practices wasted the Company’s assets and caused MiMedx to incur substantial

damage.

      58.    The Audit Committee Defendants had a duty to review the Company’s

earnings, press releases and regulatory filings. The Audit Committee Defendants

breached their duty of loyalty and good faith by approving the improper statements

detailed herein and failing to properly oversee MiMedx’s public statements and

internal control functions.

      59.    The Individual Defendants, because of their positions of control and

authority as officers and/or directors of the Company, were able to and did, directly

or indirectly, exercise control over the wrongful acts complained of herein. The

Individual Defendants also failed to prevent the other Individual Defendants from

taking such illegal actions and profiting from such wrongful acts. In addition, as a

result of the Individual Defendants’ breaches of fiduciary duties, the Company has

been required to undertake a massive internal investigation (incurring significant

forensic accounting and legal fees) examining the wrongful conduct of its

fiduciaries, restate multiple years of financial reporting, and secure additional credit

financing to permit its operations to continue. Additionally, the Company is the


                                         -32-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 34 of 146




subject of at least two federal securities class action lawsuits filed in this Court on

behalf of investors who purchased MiMedx’s shares (the “Securities Class

Actions”).   The Securities Class Actions bring claims against MiMedx and

defendants Petit and former MiMedx CFO defendant Senken in connection with the

Company’s misleading statements and improper revenue recognition practices,

including causes of action under sections 10(b) and 20(a) of the Securities Exchange

Act of 1934 (the “Exchange Act”). In addition, the Individual Defendants’ improper

conduct has spawned governmental investigations by the SEC, DOJ, VA, and

Defense Department. Furthermore, MiMedx common stock has been delisted by

NASDAQ. As a result, MiMedx has expended, and will continue to expend,

significant sums of money.

 CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

      60.    In committing the wrongful acts alleged herein, the Individual

Defendants have pursued, or joined in the pursuit of, a common course of conduct,

and have acted in concert with and conspired with one another in furtherance of their

common plan or design. In addition to the wrongful conduct alleged herein as giving

rise to primary liability, the Individual Defendants further aided and abetted and/or

assisted each other in breaching their respective duties.




                                         -33-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 35 of 146




      61.    During all times relevant hereto, the Individual Defendants, collectively

and individually, initiated a course of conduct that was designed to and did:

(i) deceive the investing public, including stockholders of MiMedx, as to the

Company’s operations, financial condition, and compliance policies; (ii) deceive

and exploit customers through their improper channel-stuffing scheme; and

(iii) enhance the Individual Defendants’ executive and directorial positions at

MiMedx and the profits, power, and prestige that the Individual Defendants enjoyed

as a result of holding these positions. In furtherance of this plan, conspiracy, and

course of conduct, the Individual Defendants, collectively and individually, took the

actions set forth herein.

      62.    The Individual Defendants engaged in a conspiracy, common

enterprise, and/or common course of conduct. During all times relevant hereto, the

Individual Defendants caused the Company to engage in the improper channel-

stuffing scheme and issue improper financial statements.

      63.    The purpose and effect of the Individual Defendants’ conspiracy,

common enterprise, and/or common course of conduct was, among other things: (i)

to disguise the Individual Defendants’ violations of law, breaches of fiduciary duties,

waste of corporate assets, and unjust enrichment; (ii) to conceal adverse information




                                         -34-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 36 of 146




concerning the Company’s operations, financial condition, and future business

prospects; and (iii) to profit from such conduct.

      64.    The Individual Defendants accomplished their conspiracy, common

enterprise, and/or common course of conduct by causing the Company to

purposefully or recklessly engage in the illegal channel-stuffing scheme and mislead

the investing public regarding the Company’s internal controls and Board oversight.

Because the actions described herein occurred under the authority of the Board, each

of the Individual Defendants was a direct, necessary, and substantial participant in

the conspiracy, common enterprise, and/or common course of conduct complained

of herein.

      65.    Each of the Individual Defendants aided and abetted and rendered

substantial assistance in the wrongs complained of herein. In taking such actions to

substantially assist the commission of the wrongdoing complained of herein, each

Individual Defendant acted with knowledge of the primary wrongdoing,

substantially assisted in the accomplishment of that wrongdoing, and was aware of

his or her overall contribution to and furtherance of the wrongdoing.




                                         -35-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 37 of 146




                          FACTUAL ALLEGATIONS

Overview of the Company and its Relationship with AvKARE

      66.     MiMedx is a biopharmaceutical company that develops, manufacturers,

and markets biomaterials utilizing human placental allografts for soft tissue repair

and other medical applications.      The Company sells its products through a

combination of a direct sales force, independent stocking distributors and

representatives in the U.S., and independent distributors in international markets.

      67.     The Company has acknowledged in its public filings that sales to

government accounts, such as the VA, comprise a “significant portion of

[MiMedx’s] revenues and accounts receivable.”

      68.     Historically, a significant portion of the Company’s sales to

government accounts was made through MiMedx’s distributor relationship with

AvKARE, a General Services Administration Federal Supply Schedule (“FSS”)

contractor.

      69.     MiMedx and AvKARE began their distributor relationship in April

2012, upon the execution of a Product Distribution Agreement (“PDA”). The PDA

initially had a three-year term ending in April 2015, but, through two amendments,

was extended through June 30, 2017.        In total, the PDA has undergone four




                                        -36-
        Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 38 of 146




amendments.        Defendants Taylor or Petit signed the PDA and each of its

amendments.

        70.     In 2014, MiMedx applied for, and in early 2015 received, its own FSS

contract with a term through 2020, which permitted the Company to sell products

directly to government accounts. The Company thereafter disclosed in its public

filings that it “intend[ed] to transition all of our Government sales to sales sold

directly to Government accounts on the FSS.”

        71.     According to information disclosed in the Company’s public filings

through the end of 2015, sales through AvKARE have been responsible for a

substantial portion of the Company’s total revenues and accounts receivable:

         Year            Percentage of MiMedx total        Percentage of MiMedx
                           revenue attributable to          accounts receivable
                                 AvKARE                        attributable to
                                                                  AvKARE
 2012                  40%                                53%
 2013                  56%                                55%
 2014                  34%                                33%
 2015                  24%                                26%

        72.     The Individual Defendants were aware of the Company’s relationship

with AvKARE and the substantive terms of that relationship by virtue of, among

other things: (1) the fact that sales through AvKARE constituted a substantial portion

of the Company’s total revenues and accounts receivable; (2) the sales through

AvKARE were part of the Company’s financial reporting that was presented and

                                         -37-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 39 of 146




approved by the Individual Defendants at board meetings; (3) the Individual

Defendants’ approval of the PDA and/or the amendments thereto; and (4) the

Company’s decision to apply for its own FSS and transition sales to government

accounts away from AvKARE.

MiMedx’s Improper Revenue Recognition Scheme Continued for Several
Years

      73.   From 2012 through the majority of 2017, MiMedx experienced

tremendous growth, including five straight years of over 50% sales growth. In order

to meet revenue expectations, MiMedx employed a “channel-stuffing” scheme by

which the Company artificially inflated its sales and revenues by shipping inventory

to its distributors and customers while knowing that such products had not been

requested and could not be resold.

      74.   A Wall Street Journal investigative report titled “Highflying Medical

Firm, a Help to Wounded Veterans, Falls to Earth,” dated July 23, 2018, detailed the

channel-stuffing at MiMedx. The Wall Street Journal investigation, based on a

review of Company emails, court documents, internal complaints, and interviews

with current and former MiMedx employees, revealed “a company seeking to grow

at almost any cost.” In the Wall Street Journal article, several current and former

MiMedx employees explained that MiMedx would ship more product than had been




                                       -38-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 40 of 146




ordered and book the shipments as sales, improperly accelerating the recognition of

revenue.7

      75.    In addition, former MiMedx employees recounted that near the end of

every month or quarter, the Company’s senior management pressured sales

representatives to increase sales volumes. One former employee reported receiving

a text message saying, “What else can u ship by end of month?” and “Need all you

can put in today up to $100k if possible.” Mary Armstrong (“Armstrong”), a former

MiMedx account executive, similarly reported that her superiors would tell her “I

need you to hit this number.” Armstrong further stated: “I still have PTSD from the

amount of calls I’d get asking what my numbers were going to be for the month.”

      76.    While the Company said it encouraged employees to speak up if they

saw problems at the Company, former employees disagreed. According to the Wall

Street Journal article, employees who brought these issues to the Company’s

attention were subject to retaliation. In fact, the Wall Street Journal article reported

that at least eight former employees were fired after raising concerns with MiMedx’s

senior management. Armstrong, for example, explained that she complained to

executives, including defendant Petit, about what she considered improprieties, such


7
 A true and correct copy of the July 23, 2018 Wall Street Journal article is attached
hereto as Exhibit A.


                                         -39-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 41 of 146




as third-party distributors overcharging hospitals for MiMedx products. Despite

defendant Petit assuring her that he “would fix the problem,” the misconduct

continued and she was fired soon after her complaint. Two former MiMedx regional

sales directors reported similar experiences: (1) Jennifer R. Scott explained that she

was fired after identifying to her supervisors the mislabeling of surgical implants,

and (2) Tom Tierney reported that he was fired roughly a week after reporting to

defendant Petit and the Board what he called “a mind-boggling level of sales and

accounting irregularities.”.

MiMedx Failed to Disclose Its Financial Ties to Physicians in Violation of
Federal Law

      77.    As the Company came under scrutiny for its improper revenue

recognition scheme, other wrongdoing at MiMedx also began to come to light. On

February 22, 2018, The Wall Street Journal published an article titled “MiMedx,

Fast-Growing Developer of Tissue Graft Products, Didn’t Report Payments to

Doctors,” reporting that MiMedx violated the Physician Payments Sunshine Act by

failing to disclose payments the Company made to more than twenty doctors.8

MiMedx’s executives contended that its products, made from donated placental


8
 The Physician Sunshine Act requires most biotechnology companies and drug and
medical-device manufacturers to disclose payments or gifts they make to doctors
and teaching hospitals.


                                        -40-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 42 of 146




tissue, were not among those that required a disclosure of doctor payments.

MiMedx’s website stated that it had “received an opinion from CMS which confirms

that MiMedx does not have a need to report at this time.” However, Tony Salters, a

spokesperson for the Centers for Medicare and Medicaid Services (“CMS”), the

governmental agency that oversees the program, told The Wall Street Journal that

the agency does not provide such opinions in writing or otherwise; rather it provides

general guidance that companies can consider.9

MiMedx Forced the VA to Buy More Expensive Products Than Was
Necessary and Engaged in Suspicious Financial Arrangements with VA
Doctors

      78.    On October 5, 2018, The Wall Street Journal published an article titled

“MiMedx Kept Cheaper Products Out of Its Offerings to VA Hospitals,” reporting

that MiMedx was under investigation by the Defense Criminal Investigative Service,

a unit of the Defense Department, relating to the Company’s financial arrangements

with a physician at an Augusta, Georgia-based VA hospital, and that a grand jury




9
  A true and correct copy of the February 22, 2018 Wall Street Journal article is
attached hereto as Exhibit B.



                                        -41-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 43 of 146




had been commissioned to hear testimony on this matter.10 The Wall Street Journal

article stated:

       [A]n examination of the embattled company's dealings with Veterans
       Affairs hospitals and those run by the Defense Department shows that
       MiMedx's sales to these entities came at a high cost to taxpayers.
       According to former employees and company product lists, MiMedx
       limited the range of products it offered to federal buyers, forcing the
       government to buy more expensive products than it needed for some
       very common treatments.

                                    *     *      *

       The company's practices are under investigation by the Justice
       Department, the Commission, The Wall Street Journal has previously
       reported.

       The company's relationships with health-care providers at government
       run hospitals are also under scrutiny. Last month, a grand jury in
       Savannah, Ga., heard testimony about financial ties between MiMedx
       and a surgeon at the Dwight D. Eisenhower Army Medical Center in
       Fort Gordon, according to a person familiar with the matter. The
       investigation, which hasn't been previously reported, is being
       conducted by the Defense Criminal Investigative Service, a unit of the
       Defense Department.

                                    *     *      *

       Former employees say the company's questionable practices toward
       federal hospitals were more extensive than previously known.

       For example, MiMedx had one set of product offerings for federal
       customers and others for private hospitals and doctors' offices, internal

10
   A true and correct copy of the October 5, 2018 Wall Street Journal article is
attached hereto as Exhibit C.


                                         -42-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 44 of 146




      documents show. At Veterans Affairs and Department of Defense
      hospitals, for example, MiMedx didn't offer the small sizes of two
      popular products it offered elsewhere; as a result, these accounts had to
      buy bigger, more expensive offerings for smaller treatments, former
      employees said.

                                   *     *      *

      Unlike other manufacturers of amniotic-tissue products, MiMedx
      doesn't report its financial arrangements with health-care providers like
      Dr. Martin. Under a 2013 law, drug companies must report to a
      government agency payments made to medical professionals for
      research, consulting, speaking fees and travel costs.

      Earlier this year, the Journal identified at least 20 doctors who had
      recently received money, MiMedx shares or stock options from the
      company for research, consulting or other activities.

The Individual Defendants Issue Improper Statements Concerning the
Company’s Internal Controls and Financial Condition

      79.   The    Individual   Defendants     disseminated    numerous     improper

statements concerning the Company’s internal controls and its financial condition

from at least March 2013 to January 2018. In particular, the Individual Defendants

repeatedly boasted that the Company’s “disclosure controls and procedures were

effective,” while highlighting MiMedx’s purportedly impressive sales and revenue

growth. In reality, the Company (i) operated with materially weak internal controls

over financial reporting and accounting and (ii) improperly recognized revenue

throughout this time.




                                        -43-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 45 of 146




      80.    On March 7, 2013, MiMedx issued a press release announcing the

Company’s financial and operating results for the fourth quarter and fiscal year

ended December 31, 2012. The Company reported revenue of $27.1 million for the

fiscal year and $10.5 million for the quarter. Defendant Petit highlighted the “record

revenue” and “excellent year” MiMedx had, emphasizing that the Company

“produced revenue growth of over three times the previous year.”

      81.    One week later, on March 15, 2013, MiMedx filed its Annual Report

on Form 10-K with the SEC for the fourth quarter and fiscal year ended December

31, 2012 (the “2012 Form 10-K”), which reaffirmed the Company’s financial results

previously announced that month. The 2012 Form 10-K was signed by defendants

Petit, Senken, Bleser, Dewberry, Evans, Hack, Koob, Papasan, Taylor, and Yeston

and stated that defendants Petit and Senken had evaluated the effectiveness of the

Company’s disclosure controls and procedures. The 2012 Form 10-K improperly

claimed that MiMedx’s disclosure controls and procedures were “designed to

provide reasonable assurance that information required to be disclosed by the

Company in [SEC filings was accurate],” and that the Company’s disclosure controls

and procedures were effective. The 2012 Form 10-K stated:

      We maintain "disclosure controls and procedures" within the
      meaning of Rule 13a-15(e) of the Securities Exchange Act of 1934,
      as amended, or the Exchange Act. Our disclosure controls and
      procedures are designed to provide reasonable assurance that

                                        -44-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 46 of 146




      information required to be disclosed by the Company in the reports
      filed under the Exchange Act, such as this Annual Report on Form
      10-K, is recorded, processed, summarized and reported within the
      time periods specified in the U.S. Securities and Exchange
      Commission's rules and forms. Our disclosure controls and
      procedures include controls and procedures designed to provide
      reasonable assurance that such information is accumulated and
      communicated to our management, including our Chief Executive
      Officer and Chief Financial Officer, as appropriate, to allow for timely
      decisions regarding required disclosure.

      82.    In addition, the 2012 Form 10-K stated that the Company’s “internal

control over financial reporting [is] effective” and that no material changes in the

Company’s internal controls over financial reporting had occurred during the

quarter. Specifically, the 2012 Form 10-K stated that there was “no change in our

internal control over financial reporting that occurred during our latest fiscal quarter

that has materially affected, or is reasonably likely to materially affect, our internal

control over financial reporting.”

      83.    The 2012 Form 10-K was certified as accurate by defendants Petit and

Senken pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”). Defendants Petit’s

and Senken’s certifications acknowledged their responsibility “for establishing and

maintaining disclosure controls and procedures … and internal control over financial

reporting … for [MiMedx]” and incorrectly stated that they had:

             (a)    designed such disclosure controls and procedures, or caused such
                    disclosure controls and procedures to be designed under our
                    supervision, to ensure that material information relating to the

                                         -45-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 47 of 146




                   registrant, including its consolidated subsidiaries, is made known
                   to us by others within those entities, particularly during the
                   period in which this report is being prepared;

             (b)   designed such internal control over financial reporting, or caused
                   such internal control over financial reporting to be designed
                   under our supervision, to provide reasonable assurance regarding
                   the reliability of financial reporting and the preparation of
                   financial statements for external purposes in accordance with
                   generally accepted accounting principles;

             (c)   evaluated the effectiveness of the registrant’s disclosure controls
                   and procedures and presented in this report our conclusions about
                   the effectiveness of the disclosure controls and procedures, as of
                   the end of the period covered by this annual report based on such
                   evaluation; and

             (d)   disclosed in this annual report any change in the registrant’s
                   internal control over financial reporting that occurred during the
                   registrant’s most recent fiscal quarter (the registrant’s fourth
                   quarter in the case of an annual report) that has materially
                   affected, or is reasonably likely to materially affect, the
                   registrant’s internal control over financial reporting.

      84.    Defendants Petit and Senken also falsely asserted that they had

disclosed any deficiencies and material weaknesses in the Company’s internal

controls, including:

             (a)   All significant deficiencies and material weaknesses in the
                   design or operation of internal control over financial reporting
                   which are reasonably likely to adversely affect the registrant’s
                   ability to record, process, summarize and report financial
                   information; and




                                        -46-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 48 of 146




             (b)   Any fraud, whether or not material, that involves management or
                   other employees who have a significant role in the registrant’s
                   internal control over financial reporting.

      85.    On May 1, 2013, MiMedx issued a press release announcing the

Company’s financial and operating results for the first quarter ended March 31,

2013. The Company reported revenue of $11.6 million for the quarter. Defendant

Petit boasted that the Company “increased revenue three fold over the prior year first

quarter and continued to produce strong gross profit margins, equaling [its] fourth

quarter of 2012 record gross margins of 84%.”

      86.    The following week, on May 10, 2013, MiMedx filed with the SEC its

Quarterly Report on Form 10-Q for the first quarter ended March 31, 2013 (the “Q1

2013 Form 10-Q”). The Q1 2013 Form 10-Q reaffirmed the above announced

financial results and claimed that the Company’s disclosure controls and procedures

were effective. The Q1 2013 Form 10-Q was signed by defendant Senken and was

certified as accurate by defendants Petit and Senken pursuant to SOX. These

certifications were substantially similar to the certifications detailed in ¶¶ 83-84

above.

      87.    On July 31, 2013, the Company issued a press release announcing its

financial and operating results for the second quarter ended June 30, 2013. The

Company reported revenue of $13.51 million for the quarter. In the press release


                                        -47-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 49 of 146




defendant Petit highlighted the Company’s rapid growth, explaining that the

Company’s total revenues were up more than 175% compared to the same period in

the prior year.

      88.    The following week, on August 8, 2013, MiMedx filed with the SEC

its Quarterly Report on Form 10-Q for the second quarter ended June 30, 2013 (the

“Q2 2013 Form 10-Q”). The Q2 2013 Form 10-Q reaffirmed the Company’s

financial results previously announced earlier that month and claimed that the

Company’s disclosure controls and procedures were effective. The Q2 2013 Form

10-Q was signed by defendant Senken, and was certified as accurate by defendants

Petit and Senken pursuant to SOX. These certifications were substantially similar

to the certifications detailed in ¶¶ 83-84 above.

      89.    On October 30, 2013, MiMedx issued a press release announcing the

Company’s financial and operating results for the third quarter ended September 30,

2013. The Company reported revenue of $16.1 million for the quarter. The press

release highlighted the Company’s strong third quarter performance and included

statements by defendant Petit touting the Company’s impressive revenue growth:

“We are pleased with our performance this quarter. We exceeded the $16.0 million

upper range of our goal and achieved greater than a 100% increase over our 2012




                                         -48-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 50 of 146




third quarter revenue. This was our 8th straight quarter where we met or exceeded

the upper end of our revenue forecast.”

      90.    The following week, on November 8, 2013, MiMedx filed with the SEC

its Quarterly Report on Form 10-Q for the third quarter ended September 30, 2013

(the “Q3 2013 Form 10-Q”). The Q3 2013 Form 10-Q reaffirmed the Company’s

financial results announced earlier that month and claimed that the Company’s

disclosure controls and procedures were effective. The Q3 2013 Form 10-Q was

signed by defendant Senken and was certified as accurate by defendants Petit and

Senken pursuant to SOX. These certifications were substantially similar to the

certifications detailed in ¶¶ 83-84 above.

      91.    On February 26, 2014, MiMedx issued a press release announcing the

Company’s financial and operating results for the fourth quarter and fiscal year

ended December 31, 2013. The Company reported revenue of $52.9 million for the

fiscal year and $18 million for the quarter. In the press release, defendant Petit touted

the Company’s “strong quarter-over-quarter growth,” and highlighted that MiMedx

“more than doubled [its] revenue over 2012.”

      92.    The following week, on March 4, 2014, MiMedx filed its Annual

Report on Form 10-K with the SEC for the fourth quarter and fiscal year ended

December 31, 2013 (the “2013 Form 10-K”), which reaffirmed the Company’s


                                          -49-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 51 of 146




financial results previously announced that month. The 2013 Form 10-K explained

that a significant portion of the Company’s revenues were derived from its federal

contractors, specifically AvKARE. According to the 2013 Form 10-K, distribution

through the Company’s agreement with AvKARE accounted for 56% of the

Company’s total revenue in 2013.

      93.    The 2013 Form 10-K was signed by the majority of the Individual

Defendants (Petit, Senken, Bleser, Dewberry, Evans, Hack, Koob, Papasan, Taylor,

and Yeston) and certified as accurate pursuant to SOX by defendants Petit and

Senken. The 2013 Form 10-K again reassured the market that the Company’s

disclosure controls and procedures were effective.             These disclosure and

certifications were substantially similar to the disclosures and certifications detailed

in ¶¶ 83-84 above.

      94.    On April 25, 2014, MiMedx issued a press release announcing the

Company’s financial and operating results for the first quarter ended March 31,

2014. The Company reported revenue of $19.6 million for the quarter. The press

release quoted defendant Petit highlighting the Company’s impressive revenue

growth: “We are very pleased with our first quarter performance. We exceeded the

upper end of our guidance range and marked our 10th straight quarter of meeting or




                                         -50-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 52 of 146




exceeding our revenue forecast.        Quarter-over-quarter revenue growth was

extremely solid with a 77% increase over the first quarter of 2013.”

      95.    Approximately two weeks later, on May 12, 2014, MiMedx filed its

Quarterly Report on Form 10-Q with the SEC for the first quarter ended March 31,

2014 (the “Q1 2014 Form 10-Q”).          The Q1 2014 Form 10-Q reaffirmed the

Company’s financial results previously announced and claimed that the Company’s

disclosure controls and procedures were effective. The Q1 2014 Form 10-Q was

signed by defendant Senken, and was certified as accurate by defendants Petit and

Senken pursuant to SOX. These certifications were substantially similar to the

certifications detailed in ¶¶ 83-84 above.

      96.    On July 28, 2014, MiMedx issued a press release announcing the

Company’s financial and operating results for the second quarter ended June 30,

2014. The Company reported revenue of $25.6 million for the quarter. In the press

release, defendant Petit highlighted the Company’s “excellent” second quarter

results, “impressive top line growth,” and “record revenue” for the six months ended

June 30, 2014.

      97.    Roughly two weeks later, on August 11, 2014, MiMedx filed its

Quarterly Report on Form 10-Q with the SEC for the second quarter ended June 30,

2014 (the “Q2 2014 Form 10-Q”).          The Q2 2014 Form 10-Q reaffirmed the


                                        -51-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 53 of 146




Company’s financial results previously announced and claimed that the Company’s

disclosure controls and procedures were effective. The Q2 2014 Form 10-Q was

signed by defendant Senken and was certified as accurate by defendants Petit and

Senken pursuant to SOX. These certifications were substantially similar to the

certifications detailed in ¶¶ 83-84 above.

      98.    On October 30, 2014, MiMedx issued a press release announcing the

Company’s financial and operating results for the third quarter ended September 30,

2014. The Company reported revenue of $33.5 million for the quarter. The press

release highlighted the Company’s “extremely impressive” sequential quarter-over-

quarter revenue growth and “continuing strong period-over-period revenue growth”

that significantly exceeded the upper end of MiMedx’s quarterly revenue guidance.

      99.    The following week, on November 10, 2014, MiMedx filed its

Quarterly Report on Form 10-Q with the SEC for the third quarter ended September

30, 2014 (the “Q3 2014 Form 10-Q”). The Q3 2014 Form 10-Q reaffirmed the

Company’s financial results previously announced earlier that month and claimed

that the Company’s disclosure controls and procedures were effective. The Q3 2014

Form 10-Q was signed by defendant Senken and was certified as accurate by

defendants Petit and Senken pursuant to SOX.              These certifications were

substantially similar to the certifications detailed in ¶¶ 83-84 above.


                                         -52-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 54 of 146




      100. On February 26, 2015, MiMedx issued a press release announcing the

Company’s financial and operating results for the fourth quarter and fiscal year

ended December 31, 2014. The Company reported revenue of $118.2 million for

the fiscal year and $39.6 million for the quarter. The press release highlighted the

Company’s “continually increas[ing] [] revenue growth rate,” and noted that revenue

from government accounts grew 18%. Defendant Petit proclaimed in the press

release that the results purportedly “demonstrate[d] the operating leverage that [the

Company] ha[s] created,” and defendant Taylor bragged that “wound care revenue

is growing very rapidly in both the commercial payer and federal payer segments.”

      101. Approximately two weeks later, on March 13, 2015, MiMedx filed its

Annual Report on Form 10-K with the SEC for the fourth quarter and fiscal year

ended December 31, 2014 (the “2014 Form 10-K”), which reaffirmed the

Company’s financial results previously announced. The 2014 Form 10-K explained

that a significant portion of the Company’s revenues were derived from its federal

contractors, specifically AvKARE. According to the 2014 Form 10-K, distribution

through the Company’s agreement with AvKARE accounted for 34% of the

Company’s total revenue in 2014.




                                        -53-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 55 of 146




      102. In addition, the 2014 Form 10-K misrepresented the Company’s

revenue recognition controls, claiming that revenue was recorded in the proper

quarter, as appropriate, stating:

      Revenue Recognition

      The Company sells its products primarily through a combination of a
      direct sales force, independent stocking distributors and third - party
      representatives in the U.S. and independent distributors in international
      markets. The Company recognizes revenue when title to the goods and
      risk of loss transfers to customers, provided there are no material
      remaining performance obligations required of the Company or any
      matters of customer acceptance. In cases where the Company utilizes
      distributors or ships products directly to the end user, it recognizes
      revenue according to the shipping terms of the agreement provided all
      revenue recognition criteria have been met. A portion of the
      Company’s revenue is generated from inventory maintained at
      hospitals or with field representatives. For these products, revenue is
      recognized at the time the product has been used or implanted. The
      Company records estimated sales returns, discounts and allowances as
      a reduction of net sales in the same period revenue is recognized.

      103. The 2014 Form 10-K was signed by the majority of the Individual

Defendants, including defendants Petit, Senken, Bleser, Dewberry, Evans, Hack,

Koob, Papasan, Taylor, and Yeston, and certified as accurate pursuant to SOX by

defendants Petit and Senken. The 2014 Form 10-K again reassured the market that

the Company’s disclosure controls and procedures were effective.                  These

certifications were substantially similar to the disclosures and certifications detailed

in ¶¶ 83-84 above.



                                         -54-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 56 of 146




      104. On April 27, 2015, MiMedx issued a press release announcing the

Company’s financial and operating results for the first quarter ended March 31,

2015. The Company reported revenue of $40.8 million for the quarter. In the press

release, defendant Petit boasted that this quarter marked the “fourteenth consecutive

quarter of meeting or exceeding revenue guidance” and defendant Taylor

highlighted the Company’s “achievement of hitting the upper end of [its] revenue

range.”

      105. A few days later, on May 1, 2015, MiMedx filed its Quarterly Report

on Form 10-Q with the SEC for the first quarter ended March 31, 2015 (the “Q1

2015 Form 10-Q”). The Q1 2015 Form 10-Q reaffirmed the Company’s financial

results announced the previous week and claimed that the Company’s disclosure

controls and procedures were effective. The Q1 2015 Form 10-Q was signed by

defendant Senken and was certified as accurate by defendants Petit and Senken

pursuant to SOX. These certifications were substantially similar to the certifications

detailed in ¶¶ 83-84 above.

      106. On July 30, 2015, MiMedx issued a press release announcing the

Company’s financial and operating results for the second quarter ended June 30,

2015. The Company reported revenue of $45.7 million for the quarter. In the press

release, defendant Petit touted the Company’s “excellent” second quarter results and


                                        -55-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 57 of 146




“record revenue” for the six-month period ended June 30, 2015. According to

defendant Taylor, wound care revenue growth was a result of “market share gains

and expanded product usage.”

      107. The following week, on August 7, 2015, MiMedx filed its Quarterly

Report on Form 10-Q with the SEC for the second quarter ended June 30, 2015 (the

“Q2 2015 Form 10-Q”). The Q2 2015 Form 10-Q reaffirmed the Company’s

financial results previously announced and claimed that the Company’s disclosure

controls and procedures were effective. The Q2 2015 Form 10-Q was signed by

defendant Senken and was certified as accurate by defendants Petit and Senken

pursuant to SOX. These certifications were substantially similar to the certifications

detailed in ¶¶ 83-84 above.

      108. On October 29, 2015, the Company issued a press release announcing

the Company’s financial and operating results for the third quarter ended September

30, 2015. The Company reported revenue of $33.5 million for the quarter. In the

press release, defendant Petit touted the Company’s “strong performance,” noting

that both third quarter revenue and EPS exceeded securities analysts’ expectations.

      109. The following week, on November 6, 2015, MiMedx filed its Quarterly

Report on Form 10-Q with the SEC for the third quarter ended September 30, 2015

(the “Q3 2015 Form 10-Q”). The Q3 2015 Form 10-Q reaffirmed the Company’s


                                        -56-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 58 of 146




financial results previously announced and claimed that the Company’s disclosure

controls and procedures were effective. The Q3 2015 Form 10-Q was signed by

defendant Senken and was certified as accurate by defendants Petit and Senken

pursuant to SOX. These certifications were substantially similar to the certifications

detailed in ¶¶ 83-84 above.

      110. On February 23, 2016, MiMedx issued a press release announcing the

Company’s financial and operating results for the fourth quarter and fiscal year

ended December 31, 2015. The Company reported revenue of $187.3 for the fiscal

year and $51.8 million for the quarter.        In the press release, defendant Petit

highlighted the Company’s consistent quarter-over-quarter revenue growth and

noted that the fourth quarter of 2015 marked the seventeenth consecutive quarter the

Company met or exceeded its revenue guidance.

      111. Roughly one week later, on February 29, 2016, MiMedx filed its

Annual Report on Form 10-K with the SEC for the fourth quarter and fiscal year

ended December 31, 2015 (the “2015 Form 10-K”), which reaffirmed the

Company’s financial results previously announced that month. The 2015 Form 10-

K explained that a significant portion of the Company’s revenues were derived from

its federal contractors, specifically AvKARE. According to the 2015 Form 10-K,




                                        -57-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 59 of 146




distribution through the Company’s agreement with AvKARE accounted for 24%

of the Company’s total revenue in 2015.

      112. In addition, the 2015 Form 10-K explained the Company’s revenue

recognition practices, and stated that revenue was recorded in the appropriate

quarter:

      Revenue Recognition and Sales Returns, Discounts, and Allowances Accruals

      The Company sells its products primarily through a combination of a
      direct sales force, independent stocking distributors and third - party
      representatives in the U.S. and independent distributors in international
      markets. The Company recognizes revenue when title to the goods and
      risk of loss transfers to customers, provided there are no material
      remaining performance obligations required of the Company or any
      matters of customer acceptance. In cases where the Company utilizes
      distributors or ships products directly to the end user, it recognizes
      revenue according to the shipping terms of the agreement provided all
      revenue recognition criteria have been met. A portion of the
      Company’s revenue is generated from inventory maintained at
      hospitals or with field representatives. For these products, revenue is
      recognized at the time the product has been used or implanted. The
      Company records estimated sales returns, discounts and allowances as
      a reduction of net sales in the same period revenue is recognized.

      113. The 2015 Form 10-K was signed by the majority of the Individual

Defendants (Petit, Senken, Bleser, Dewberry, Evans, Hack, Koob, Papasan, Taylor,

and Yeston) and certified as accurate pursuant to SOX by defendants Petit and

Senken. The 2015 Form 10-K again reassured the market that the Company’s

disclosure controls and procedures were effective.           These disclosure and



                                        -58-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 60 of 146




certifications were substantially similar to the disclosures and certifications detailed

in ¶¶ 83-84 above.

      114. On April 25, 2016, MiMedx issued a press release announcing the

Company’s financial and operating results for the first quarter ended March 31,

2016. The Company reported revenue of $53.4 million for the quarter.

      115. Approximately two weeks later, on May 10, 2016, MiMedx filed its

Quarterly Report on Form 10-Q with the SEC for the first quarter ended March 31,

2016 (the “Q1 2016 Form 10-Q”).           The Q1 2016 Form 10-Q reaffirmed the

Company’s financial results previously announced and claimed that the Company’s

disclosure controls and procedures were effective. The Q1 2016 Form 10-Q was

signed by defendant Senken and was certified as accurate by defendants Petit and

Senken pursuant to SOX. These certifications were substantially similar to the

certifications detailed in ¶¶ 83-84 above.

      116. On July 26, 2016, MiMedx issued a press release announcing the

Company’s financial and operating results for the second quarter ended June 30,

2016. The Company reported revenue of $57.3 million for the quarter. In the

announcement, defendant Petit touted the considerable progress MiMedx was

making across all of its product lines, particularly in its Wound Care business.




                                         -59-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 61 of 146




      117. The following week, on August 2, 2016, MiMedx filed its Quarterly

Report on Form 10-Q with the SEC for the second quarter ended June 30, 2016 (the

“Q2 2016 Form 10-Q”). The Q2 2016 Form 10-Q reaffirmed the Company’s

financial results announced the week prior and claimed that the Company’s

disclosure controls and procedures were effective. The Q2 2016 Form 10-Q was

signed by defendant Senken and was certified as accurate by defendants Petit and

Senken pursuant to SOX. These certifications were substantially similar to the

certifications detailed in ¶¶ 83-84 above.

      118. On October 27, 2016, the Company issued a press release announcing

the Company’s financial and operating results for the third quarter ended September

30, 2016.    The Company reported revenue of $64.4 million for the quarter.

Defendant Petit bragged in the press release that the Company once again exceeded

its revenue guidance and “continue[s] to add to [its] record of 20 consecutive

quarters of sequential revenue growth.” Likewise, in the announcement defendant

Taylor touted the Company’s “very strong growth,” particularly in its Wound Care

business.

      119. The following week, on November 8, 2016, MiMedx filed its Quarterly

Report on Form 10-Q with the SEC for the third quarter ended September 30, 2016

(the “Q3 2016 Form 10-Q”). The Q3 2016 Form 10-Q reaffirmed the Company’s


                                        -60-
         Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 62 of 146




financial results previously announced and claimed that the Company’s disclosure

controls and procedures were effective. The Q3 2016 Form 10-Q was signed by

defendant Senken and was certified as accurate by defendants Petit and Senken

pursuant to SOX. These certifications were substantially similar to the certifications

detailed in ¶¶ 83-84 above.

The Individual Defendants Fail to Investigate and Respond in Good Faith to
Credible Allegations of Improper Revenue Recognition Practices and Other
Misconduct at the Company

         120. On December 15, 2016, two former MiMedx employees, Jess

Kruchoski (“Kruchoski”) and Luke Tornquist (“Tornquist”), commenced a

whistleblower lawsuit against MiMedx, alleging that their employment with the

Company was wrongfully terminated after they jointly reported and opposed a

channel-stuffing scheme at MiMedx that involved AvKARE.11

         121. According to Kruchoski and Tornquist, on November 2, 2016, they

submitted a joint report to “MiMedx management and legal counsel about MiMedx’s

fraudulent revenue recognition scheme in violation of [SOX] ….”12




11
  See generally Complaint and Jury Demand, Kruchoski, et al. v. MiMedx Group,
Inc., et al., Case No. 0:16-cv-04171 (D. Minn. Dec. 15, 2016).
12
     Id. at ¶ 69.


                                        -61-
         Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 63 of 146




         122. Kruchoksi’s and Tornquist’s joint report was reviewed by MiMedx

management. In litigation brought by the Company against another former

employee, Michael Fox (“Fox”), MiMedx expressly admits that: “[O]n December

12, 2016, MiMedx held a meeting of senior leadership in Marietta, Georgia. MiMedx

admits that Parker H. Petit, William Taylor, Debbie Dean, Michael Carlton,

Christopher Cashman, Kevin Lilly, Stephen Blocker, Nicholas Andolino, William

Wagner, and Thornton Kuntz attended that meeting.”13 Furthermore, MiMedx

admits that “allegations by Kruchoski and Tornquist about MiMedx’s revenue

recognition practices was one of many issues discussed during the December 12,

2016 meeting.”14

         123. On the same day the joint report was reviewed by the highest-ranking

officers at the Company, MiMedx simultaneously fired Kruchoski and Tornquist.

The Company then commenced lawsuits against each individual based on purported

breaches of their employment agreements and other duties.




13
   MiMedx Group, Inc. Answer and Affirmative Defenses to Michael Fox’s
Seconded Counterclaim, MiMedx Group, Inc. v. Fox, Case No. 1:16-CV-11715
(N.D. Ill. February 14, 2018) at ¶ 83.
14
     Id. at ¶ 84.


                                        -62-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 64 of 146




      124. On December 15, 2016, MiMedx issued a press release titled “MiMedx

Comments on Meritless Lawsuit” in response to the whistleblower lawsuit initiated

by Kruchoski and Tornquist that day.          In the press release, defendant Petit

characterized the former employees’ allegations as “not factual and fallacious.”

      125. Four days later, the Company held a conference call to discuss its fiscal

year 2017 outlook. During the call, defendant Petit disclosed that the Board had

established a purported “independent committee” to review the former employees’

allegations:

      Our Board set up an independent committee to review all the allegations
      in [Kruchoski and Tornquist’s] lawsuit. They have been working for
      well over a month on the project. And from what I’m aware of, thus
      far, there’s nothing to indicate there’s any merit to these former
      employee’ claims.

      I hope to be able to publish enough of those results to make the
      shareholders realized that this lawsuit would be best to be recognized
      as frivolous. We hope to do that within a matter of days, not weeks.
      My personal belief is these charges are actually false and baseless. I
      expect that through review by this Board committee, the documents
      will attest that fact....

      I hope I made it clear that Management is not a bit concern[ed] about
      the outcome of the lawsuit. It will run its course. We have done nothing
      to these two employees other than terminate them for breaches of their
      contract with us….

      As I said, I hope to have a press release out very shortly with the
      principle points that had been determined by this investigation. I will
      also apologize for just another step in our quote wall of worry as we
      continue to be very effective in growing this corporation.


                                       -63-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 65 of 146




      126. Later in the call, both Petit and Taylor indicated that the Board and its

Audit Committee (then comprised of defendants Bleser, Dewberry, Evans and

Papasan) was conducting the investigation. Petit also described his interaction with

the “investigation committee” (i.e., the Audit Committee) as follows:

      So, now my discussion with the investigation committee is I hope and
      would suggest highly that you when you’re investigation is complete
      that we put out a press release. We don’t have to necessarily go to
      every nuance of it. But shareholders need to clearly understand that
      in their opinion there’s nothing here that’s going to cost this company
      some kind of accounting issue or other SCC [sic: SEC] matter or
      anything like that.

      My knowledge of the situation is that’s not going to be the case. But I
      believe it’s in our interest to see that that information gets out to
      shareholders quickly. And I said in my comment that I think this is
      going to be a matter of days and not weeks. Now, I could miss that from
      conversations that I was given but I think it’s going to be days not
      weeks.

      (Emphasis added).

      127. True to Petit’s word, on December 27, 2016, the Company issued a

press release announcing the “preliminary findings” of the Audit Committee’s

investigation “regarding allegations made by two former employees against the

Company.” The press release stated:

      As the Company has previously stated publicly, management believes
      the claims made in the lawsuit brought by these former employees,
      including claims made about the Company's sales practices, are without
      merit, and the Company does not anticipate any material effect on the
      Company's financial statements resulting from these allegations.


                                       -64-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 66 of 146




                                    *        *   *

      The Audit Committee has advised the Company's management and
      the Board of Directors that it has found no credible evidence to
      indicate that any changes to previously issued financial statements
      are necessary in light of these allegations.

      (Emphasis added).

      128. On January 9, 2017, the SEC sent MiMedx a comment letter inquiring

into the Company’s financial disclosures relating to its arrangement with AvKARE.

The SEC asked that MiMedx “tell us the significant terms of your agreement with

AvKare, including payment terms and rights of return,” as well as the Company’s

“policies for recognizing revenues for sales to them.” The Company responded to

the SEC’s comment letter on January 23, 2017.

      129. On February 6, 2017, the Company issued a press release announcing

that the Board approved a $10 million increase to the Company’s Share Repurchase

Program. As the press release made clear, the announcement of the repurchase was

designed to underscore the Individual Defendants' message to the Company’s

stockholders that there was no truth to the claims made by former employees

regarding the Company's improper sales and accounting practices.         Quoting

defendant Petit, the press release stated:

      … "MiMedx management is just as frustrated with the volatility of our
      shares as are our shareholders. We know there are ongoing issues
      associated with naked short selling in our stock. These naked short


                                         -65-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 67 of 146




      selling practices are illegal, and we are continuing to be diligent in
      bringing to light the perpetrators of these illegal activities.

      "We believe the 'fake allegations and fake news' should be discredited
      when the Company publishes the key findings of the Report from the
      Audit Committee and the 2016 audited financial results on February
      22nd …"

      130. On February 23, 2017, MiMedx issued a press release announcing the

Company’s financial and operating results for the fourth quarter and fiscal year

ended December 31, 2016. In the press release, defendant Petit emphasized that the

Company’s fourth quarter performance marked “21 consecutive quarters of

sequential revenue growth and 20 of 21 quarters of meeting or exceeding

[MiMedx’s] revenue guidance.”

      131. The press release also disclosed that the Company’s final revenue

figures were $1.8 million lower than the figure issued in prior guidance due to

MiMedx’s decision to increase its sales returns and allowances reserves for

AvKARE. In the press release, Petit stated that the $1.8 million charge resulted from

a decision to take “a very conservative approach related to the transition of certain

government accounts from a distributor’s Federal Supply Schedule (FSS) contract

to our own FSS contract.” Defendant Petit further stated that “[i]n connection with

that transition, we have an obligation to repurchase AvKare’s remaining inventory,

if any, within 90 days following the expiration of the agreement on June 30, 2017,”


                                        -66-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 68 of 146




but that MiMedx expected “AvKare’s inventory to be minimal based on AvKare’s

obligation to use commercially reasonable efforts to achieve target sales levels over

the remaining term of the agreement.”

      132. That same day, MiMedx hosted a conference call with investors and

securities analysts to discuss the Company’s fourth quarter 2016 results. During the

call, Petit stated that the $1.8 million revenue reduction “came up late in our detailed

review process of AvKare’s inventory.” Defendant Petit further stated that “we felt

it was prudent to increase our sales returns and allowances reserves specifically for

AvKare,” and noted that “[o]ver the last year, we’ve continued to rapidly reduce the

inventory that AvKare’s purchased[.]”

      133. The $1.8 million AvKARE reserve charge was a significant focus of

securities analysts during the February 23, 2017 conference. During the conference,

analysts questioned, among other things, whether the reserve charge had any

connection to the former employees’ allegations:

      Mike Matson - Needham & Company - Analyst

      I guess I just wanted to start with the $1.8 million revenue reduction.
      So just curious, does that -- is that related at all to this channel stuffing
      allegation and the subsequent investigation?

      Pete Petit - MiMedx Group, Inc. - Chairman and CEO




                                          -67-
Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 69 of 146




Well, the answer to that is no. It’s related to, as we stated, the
termination date of the AvKare contract and the legal agreement
associated with that.

Mike Matson - Needham & Company - Analyst

Okay. But I guess why take the revenue back now versus in ‘17 when
the distribution agreement actually ends, I guess?

Mike Senken - MiMedx Group, Inc. - CFO

According to GAAP, we have to estimate what the liability will be at
the end of the contract. And because we basically shipped the product
in 2016, because you’re shipping it with a right to return, you basically
have to reserve for whatever you think is going to be returned.

Now speaking to the timing of this, we attempted to estimate as best as
possible what we thought was in the AvKare inventory prior to that
prerelease of revenue. But as Pete mentioned earlier, our inventory is
in 100 different facilities and a number of different departments within
those facilities. And so, we undertook a process over the course of
January in terms of somewhat validating what we could figure out in
terms of what was sitting in stock, looking at it in terms of what the
demand was and what the usage was in each one of those facilities and
then came to this conclusion that, conservatively speaking, we wanted
to make sure that we had everything covered.

And so it was really from a GAAP perspective that we had to go through
that process. Quite frankly, our thoughts internally are that there’s
enough demand out there that most, if not all, of that product can be
utilized. But again, you have to be somewhat conservative, and that’s
where we were.

We just got caught up in a desire to give a feel to The Street in terms of
where we were leading into JPMorgan. Because of this unique singular
contract and event which shouldn’t occur again, we shouldn’t have that
repeat itself.

Mike Matson - Needham & Company - Analyst


                                  -68-
     Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 70 of 146




     So, I guess, you didn’t know that you were going to have to go through
     this exercise when you preannounced. Or if you did know, you just
     didn’t realize it was going to be this material, I guess, the amount that
     you had to increase the reserves by?

     Mike Senken - MiMedx Group, Inc. - CFO

     Well, again, when you talk about the complexity of trying to go out and
     determine what’s in that inventory across the country, you do the best
     estimates you can leading up to that point. But quite frankly, we wanted
     to be -- and part of this is, you also have to look at what’s happening
     with the rate of implants at all these different facilities, and these things
     can change dramatically one way or the other. And so it’s not as easy
     to estimate as you might think.

     Pete Petit - MiMedx Group, Inc. - Chairman and CEO

     Mike, this is Pete. This contract has gone on for some years. It’s been
     very smooth, generally speaking; strong relationship between both the
     distributor, ourselves and the VA facilities, but it’s coming to an end,
     okay? It’s coming to an end June 30. And with that particular closure
     to the contract, that required some extra analysis and scrutiny. So the
     process, there’s no issue here in terms of demand falling off or some
     other set of issues. It’s the fact the contract’s coming to closure, and in
     so doing, the accounting regs, GAAP, et cetera, required us to do certain
     things. And in our desire to try to keep shareholders always very
     informed, we have traditionally given some insight into quarterly
     revenues within the shortest period of time as we could at the end of a
     quarter. And like I said at the start, I’ve never had, in my 35 years of
     running public companies, something like this come up. It’s a small
     amount, 0.6%, but the fact is it’s a change, and no one likes change. But
     facts are this is a contract coming to closure, coming to an end, and as
     such, we had to do some extra work here.

     134. Undeterred by the SEC’s and securities analysts’ inquiries into the

Company’s arrangement with AvKARE, on March 1, 2017, the Company issued a

press release announcing that the “Audit Committee … has completed its

                                         -69-
        Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 71 of 146




investigation and found no merit regarding allegations of wrongdoing that were

made by two former employees against the Company.” The press release further

stated that the Audit Committee “confirmed there is no credible evidence of any

wrongdoing on behalf of members of MiMedx management,” and that its

“investigation determined that the Company has appropriately recognized revenue

and found no credible evidence to indicate that any changes to the Company’s

previously issued financial statements are necessary in light of the former

employees’ allegations.” The press release stated that the Audit Committee’s

findings were submitted to and approved by the full Board.

        135. Two members of the Audit Committee tasked with conducting the

investigation into the former employees’ allegations, defendants Bleser and

Dewberry, have close, longstanding ties to defendant Petit that call into question

their ability to protect the best interests of the Company. Both men were appointed

to the Board shortly after Petit became Chairman and CEO of MiMedx in February

2009.

        136. In 1970, Petit founded a company known as Healthdyne, which later

became known as Healthdyne Information Enterprises, then HIE, Inc., and,

eventually, Healthcare.com. Defendant Bleser served as CFO of Healthdyne, and

its successor Healthcare.com, from March 1995 through May 1998. From October


                                       -70-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 72 of 146




1997 through July 1998, defendant Bleser also served as director of that company.

He continued to act as a consultant to Healthdyne from July 1998 through June 2004.

Beginning in July 2001, defendant Bleser’s consulting agreement with Healthdyne

paid him approximately $100,000 per year.

      137. Defendant Dewberry has even stronger ties to defendant Petit.

Dewberry and Petit were fraternity brothers at Georgia Tech in the early 1960s.

Furthermore, Dewberry served as President and COO of Healthdyne from

September 1987 through March 1992, having previously served there as an

Executive Vice President from August 1984 through September 1987. Defendant

Dewberry also served as a director of Healthdyne from February 1981 through

March 1996, and as Vice Chairman of Healthdyne from 1992 to 1996. Indeed, in an

interview, defendant Petit stated that he and defendant Dewberry are "very close"

and that Dewberry "has been a member of the executive team for all of our

businesses over the years."

      138. In addition to their roles at Healthdyne, defendants Bleser and

Dewberry also both served on the board of directors of another Petit company,

Matria Healthcare (“Matria”). Matria was formed through the merger of Healthdyne

Maternity Management, a division of Healthdyne, Inc., and Tokos Medical

Corporation, on March 8, 1996. Defendant Petit served as Chairman of the Board


                                       -71-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 73 of 146




of Matria from that date until Inverness Medical Innovations acquired Matria in May

2008 (the “Inverness Acquisition”). Defendant Petit also served as CEO of Matria

from October 2000 until the Inverness Acquisition and as President and CEO from

October 2000 through February 2003. Defendant Bleser served on the Board of

Directors of Matria from October 2004 until the Inverness Acquisition, and

defendant Dewberry served on the Board of Directors of Matria from May 2006 until

the Inverness Acquisition.

      139. In addition to defendants Bleser’s and Dewberry’s longstanding ties to

Petit, none of the Audit Committee members could independently evaluate the

allegations made by the former employees because such allegations implicated the

Audit Committee members’ own misconduct in failing to oversee the Company’s

accounting and financial reporting functions. The fact that the Audit Committee’s

investigation was assisted by the Company’s then-current external auditor, Cherry

Bekaert LLP (“Cherry Bekaert”), does little to dissuade these concerns. Indeed,

similar to the Audit Committee members, Cherry Bekaert could not properly

investigate its own purported misconduct. Put simply, the Audit Committee could

not be trusted to conduct a reasonable and good faith investigation into the serious

allegations of wrongdoing and should never have been entrusted with the internal

investigation on behalf of MiMedx.


                                       -72-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 74 of 146




      140. Also on March 1, 2017, MiMedx filed with the SEC its Annual Report

on Form 10-K for the fourth quarter and fiscal year ended December 31, 2016 (the

“2016 Form 10-K”), which reaffirmed the Company’s financial results previously

announced. The 2016 Form 10-K explained that management had identified a

deficiency in the Company’s internal control over financial reporting relating to the

its accounting for income taxes.      The Company admitted that the deficiency

constituted a material weakness in its internal controls over financial reporting, but

assured the investing public that it had developed and begun implementing a

remediation plan to address the control deficiency that led to the material weakness.

Among other things, the remediation plan included more involvement by defendants

Senken and Cranston. According to the 2016 Form 10-K, these measures were

designed both to remediate the material weakness and “generally strengthen

[MiMedx’s] internal control over financial reporting.”

      141. In addition, the 2016 Form 10-K summarized the Company’s revenue

recognition practices with regard to its agreement with AvKARE, and claimed that

revenues were properly recorded in the appropriate quarters:

      Revenue Recognition

      The Company sells its products through a combination of a direct sales
      force, independent stocking distributors and third - party
      representatives in the U.S. and independent distributors in international
      markets. The Company recognizes revenue when title to the goods and

                                        -73-
Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 75 of 146




risk of loss transfers to customers, provided there are no material
remaining performance obligations required of the Company or any
matters of customer acceptance. The Company records revenues from
sales to our independent stocking distributors at the time the product is
shipped to the distributor. Our stocking distributors, who sell the
products to their customers or sub-distributors, contractually take title
to the products and assume all risks of ownership at the time of
shipment. Our stocking distributors are obligated to pay us the
contractually agreed upon invoice price within specified terms
regardless of when, if ever, they sell the products. Our stocking
distributors do not have any contractual rights of return or exchange
other than for defective product or shipping error; however, in limited
situations, we do accept returns or exchanges at our discretion.

Some of the Company’s sales to Government accounts, including the
Department of Veterans Affairs, are made through a distributor
relationship with AvKARE, which is a veteran-owned General Services
Administration Federal Supply Schedule (FSS) contractor. The
Company’s agreement with AvKARE expires, subject to certain for-
cause termination rights, on June 30, 2017. The Company may also
elect to terminate the agreement without cause and pay a termination
fee to AvKARE as specified in the agreement. Upon termination of the
agreement, the parties may mutually agree to extend the agreement or
the Company has an obligation to repurchase AvKARE’s remaining
inventory, if any, within ninety (90) days in accordance with the terms
of the Agreement. At the end of the term, the parties expect AvKARE’s
inventory to be minimal, based upon AvKARE’s obligation to use
commercially reasonable efforts to achieve target sales levels over the
remaining term of the agreement.

We continually evaluate new and current customers, including our
stocking distributors, for collectability based on various factors
including past history with the customer, evaluation of their credit
worthiness, and current economic conditions. We only record
revenue when collectability is reasonably assured. A portion of the
Company’s revenue is generated from inventory maintained at
hospitals or physician’s offices.



                                  -74-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 76 of 146




      We make estimates of potential future sales returns, discounts and
      allowances related to current period product revenue and these are
      reflected as a reduction of revenue in the same period revenue is
      recognized. We base our estimate for sales returns, discounts and
      allowances on historical sales and product return information, including
      historical experience and actual and projected trend information as well
      as projected sales returns based on estimated usage and contractual
      arrangements with AvKARE. These estimates have historically been
      consistent with actual results.

      (Emphasis added).

      142. The 2016 Form 10-K was signed by the majority of the Individual

Defendants (Petit, Senken, Bleser, Dewberry, Evans, Hack, Koob, Papasan, Taylor,

and Yeston) and certified as accurate pursuant to SOX by defendants Petit and

Senken. These certifications were substantially similar to the certifications detailed

in ¶¶ 83-84 above.

      143. The Company’s announcement of the Audit Committee’s findings and

the disclosures contained in the Company’s 2016 10-K did little to dissuade the SEC,

which on March 20, 2017, issued another comment letter with over ten questions

regarding the Company’s financial disclosures relating to its arrangement with




                                        -75-
        Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 77 of 146




AvKARE and MiMedx’s revenue recognition practices. MiMedx responded to that

letter on April 18, 2017.15

        144. On April 28, 2017, MiMedx issued a press release announcing the

Company’s financial and operating results for the first quarter ended March 31,

2017.     The press release proclaimed that the Company experienced a “solid

performance” in the first quarter, with a revenue increase of 36% for the first quarter

of 2017, compared to the same quarter in 2016, and defendant Petit boasted that the

Company exceeded the top end of [its] revenue guidance.”

        145. A few days later, on May 1, 2017, MiMedx filed with the SEC its

Quarterly Report on Form 10-Q for the first quarter ended March 31, 2017 (the “Q1

2017 Form 10-Q”). The Q1 2017 Form 10-Q reaffirmed the Company’s financial

results previously announced and claimed that the Company’s disclosure controls

and procedures were effective. The Q1 2017 Form 10-Q was signed by defendant

Senken and was certified as accurate by defendants Petit and Senken pursuant to

SOX. These certifications were substantially similar to the certifications detailed in

¶¶ 83-84 above.



15
   The Company’s response confidentially attached an “Executive Summary of the
Audit Committee’s findings from its investigation.” Upon information and belief,
this summary is not publicly available.


                                         -76-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 78 of 146




      146. On July 5, 2017, the Company announced that its PDA with AvKARE

had expired “as planned,” effective June 30, 2017.

      147. On July 26, 2017, MiMedx issued a press release announcing the

Company’s financial and operating results for the second quarter ended June 30,

2017. In the press release, defendant Petit again touted the Company’s remarkable

consistency in meeting or beating revenue guidance (twenty five out of the last

twenty six quarters).

      148. The following day, MiMedx hosted a conference call with securities

analysts and investors to discuss the Company’s second quarter 2017 results. During

the call, Petit stated that there was only “$50,000 in differences” in connection with

the winding down of the Company’s arrangement with AvKARE. Petit further

stated that he viewed this as “a credit to the AvKare and the MiMedx staff that over

this five-year period, this is the only discrepancy that [w]e had found so far between

their systems and our systems and our audits.”

      149. During the call, an unidentified analyst again inquired as to the finality

of the Company’s previously disclosed $1.8 million AvKARE reserve charge.

Defendant Senken replied that “[w]hen we booked that adjustment as of year-end, it

was our intention for that to be final,” but that”whether it’s a hit to revenue or a hit

to expense, all of those financial exposures are fully covered.


                                         -77-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 79 of 146




      150. A few days later, on July 31, 2017, MiMedx filed with the SEC its

Quarterly Report on Form 10-Q for the second quarter ended June 30, 2017 (the “Q2

2017 Form 10-Q”). The Q2 2017 Form 10-Q reaffirmed the Company’s financial

results announced the week prior and claimed that the Company’s disclosure

controls and procedures were effective. The Q2 2017 Form 10-Q was signed by

defendant Senken and was certified as accurate by defendants Petit and Senken

pursuant to SOX. These certifications were substantially similar to the certifications

detailed in ¶¶ 83-84 above.

      151. Less than two weeks later, MiMedx replaced Cherry Bekaert as the

Company’s external auditor. Specifically, on August 10, 2017, the Company

announced that the Audit Committee “recently conducted” a process to identify a

new external auditor for the year ending December 31, 2017. As a result of this

process, the Audit Committee approved the appointment of Ernst & Young (“EY”)

to replace Cherry Bekaert, effective August 4, 2017.

The Individual Defendants Continued to Mislead the Market Even As
MiMedx’s Scheme Began to Unravel

      152. In early September, an investigative news company, The Capital

Forum, issued a report stating that it had confirmed that “[t]he VA Office of

Inspector General (OIG) is conducting an investigation that involves documents

related to MiMedx.” On September 7, 2017, the Company responded with a press

                                        -78-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 80 of 146




release acknowledging the investigation, but stating that it was not the subject of it.

The press release stated:

      MiMedx has been aware for some time of an ongoing investigation by
      the Department of Veterans Affairs ("VA") Office of Inspector
      General, but the Company is not a target of that investigation. The
      Company is assisting with the investigation as requested by the
      government. To the extent there has been any innuendo by The Capitol
      Forum or others that somehow MiMedx is a target, that is simply
      incorrect[.]

      153. Two weeks later, on September 20, 2017, two research groups—

Aurelius Value and Viceroy Research—published separate reports expressing

concerns about the risks of serious and pervasive fraud at MiMedx. The Aurelius

Value report, titled “MiMedx Flying Too Close to the Sun,” highlighted a number

of red flags indicating potential illegal activity at MiMedx.         Aurelius Value

summarized its findings:

      We see large undiscounted channel stuffing and kickback risks lurking
      beneath the surface at MiMedx (NASDAQ: MDXG). This report
      specifically exposes:

           Undisclosed related party transactions and entanglements with
            distributors, including a key MiMedx distributor that has been
            controlled by an insider. These relationships are especially
            problematic because secret ties to distributors have featured
            prominently in historical channel stuffing schemes.

           Detailed allegations that MiMedx’s channel stuffing scheme
            relies on at least three more distributors who have undisclosed
            special agreements involving millions in discounted product and
            favorable financing terms as “house accounts”. Not only does the


                                         -79-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 81 of 146




             alleged scheme now extend significantly beyond the VA, but
             MiMedx has allegedly manipulated its financials through
             multiple avenues to hit sales targets.

          Documents showing that over 40 podiatrists across the country,
           including the current President of the American Podiatric
           Medical Association, received undisclosed membership interests
           in a MiMedx reseller linked to MiMedx affiliates. The HHS
           Office of Inspector General has declared physician owned
           distributors as “inherently suspect” in a special fraud alert.

      154. Viceroy Research similarly reported that MiMedx had “serious issues

in senior management, acquisitions, operations, and accounts…” The Viceroy

Research report explained that their investigation into MiMedx revealed evidence of

channel-stuffing and noted that “the MiMedx-AvKARE supplier-distributor

relationship [was] extremely suspicious.” In addition, Viceroy Research explained

that their Freedom of Information Act (“FOIA”) request was withheld by the SEC,

suggesting that MiMedx was the target of an undisclosed SEC enforcement

investigation.

      155. MiMedx once again denied these accusations, labeling the allegations

of “channel-stuffing” in the Aurelius Value and Viceroy Research reports as “false,”

and sued each of the organizations for libel, slander, and defamation. However,

MiMedx was subsequently forced to dismiss its baseless lawsuits against the

analysts. In March, October and November 2018, the Company’s claims against




                                       -80-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 82 of 146




Viceroy Research, Capitol Forum, and Aurelius Value, respectively, were dismissed

with prejudice.

      156. On September 21, 2017, the Company issued a press release

“announc[ing] its interactions with the [SEC].” In the press release, defendant Petit

disclosed that the Company has been “assembl[ing] summary documentation to

supply to the SEC, which would include information from the investigation

conducted by the Board of Directors and others.”              Defendant Petit also

acknowledged that the Company had “received a subpoena from the SEC that

appears to relate to the former employees’ allegations and is primarily related to the

matters that were the subject of the Company’s previously disclosed internal

investigation.”16 Defendant Petit also stated:

      The Company believes that the matters related to the subpoena were
      reviewed as part of the completed investigation conducted by the Audit
      Committee of the MiMedx Board of Directors, independent outside
      legal counsel, the Company's independent auditors, and executive
      management. …

                                   *      *      *


16
   Defendant Petit has expressly admitted that MiMedx received a subpoena from
the SEC in February 2017—i.e., approximately seven months before it was
disclosed by the Company in September of that year. See Parker H. Petit’s Answer
to Luke Tornquist’s Verified Second Amended Counterclaims, MiMedx Group, Inc.
v. Tornquist, Case No. 1:17-CV-00399-LMM (N.D. Ga. July 9, 2018), at ¶ 103 (“Mr.
Petit states that MiMedx received a subpoena from the SEC in February 2017.”).


                                        -81-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 83 of 146




      "[W]e hope to clear up this inquiry relatively quickly. We believe that
      the government’s investigation will confirm our Audit Committee’s
      prior findings.”

      157. Also on September 21, 2017, MiMedx held a conference call with

securities analysts and investors to discuss, among other things, “Short Selling

Matters and Proactive Remedies.” During the call, Petit commented on its response

to the former employees’ allegations and interaction with regulators as follows:

      As always, we did the right thing. We did our investigation through the
      executive management, through our board, through our audit
      committee, through our outside attorneys, through our auditors, and we
      even hired an outside expert on revenue recognition….

      Again, our organization has done the right thing. And this painful
      process will soon pass. I do not believe there will be anything that
      dismantles our rapid revenue and profit growth. I’ll say that again. I
      do not believe there will be anything that transpires that dismantles
      our rapid revenue and profit growth. There are very few public
      companies that have the quality, compliance systems and the
      disciplines to administer them as we do.

      I hate to have to give you all this history in this amount of detail.
      However, all these recent allegations are questioning the honesty and
      integrity of this executive management. And frankly, that’s the most
      disappointing to me.

      (Emphasis added).

      158. During the earnings call, defendant Petit specifically denied that

MiMedx was engaged in channel-stuffing:

      Incidentally, for those of you who do not understand what channel
      stuffing is, I’ll give you a brief explanation. It’s where a manufacturer
      forces products on a distributor’s shelves that will not be sold through

                                        -82-
     Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 84 of 146




     the system in a reasonable time period. The products are generally
     returned on some predetermined schedule or sit on the shelf unsold and
     cause future orders to be late because the products do not sell within a
     reasonable time period.

     Generally, when this is taking place, the company’s financial
     statements clearly show the trends. The accounts receivable build at
     levels that are way out of balance. MiMedx days sales outstanding in
     receivables had varied from about 70 days to 90 days. We’re down near
     90 days at this point….

                                      * * *

     Our cash flows have been extremely strong. Therefore, we have not put
     product on distributors’ shelves that did not move through the system
     in a reasonable amount of time.

     In addition, our sales to distributors over the last 3 or 4 years have
     dropped dramatically because our business model is to make as many
     sales directly to end user customers as possible. We’re now down to the
     point where we have less than 5% of annual revenues with distributors.

     MiMedx has used some consignment inventory over the years. That’s
     where we put inventory in a hospital or a wound care center for the
     doctors to use at their convenience. However, the particular inventory
     is not billed and does not show up as revenue until it’s actually
     implanted in the patient.

     (Emphasis added).

     159. Defendant Petit continued to deny that “malfeasance” had occurred at

MiMedx and touted the Company’s “transparency”:

     If you’ll sit back and reflect on all this and you reread our press releases
     carefully, because we’ve disclosed a lot of information on these issues,
     it’s become their circus. It’s really become their circus. It’s unfortunate
     this has happened to a quality company, but quality organizations also
     have situations that must be managed. This will soon pass. To have the


                                        -83-
     Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 85 of 146




      quality of board members that we have, and that includes a recent
      member who was a former SEC Commissioner for 8 years to the Bush
      and Obama administrations, you have to give us some credit for
      having a great deal of business expertise and honesty and integrity.
      As I pointed out numerous times, I’ve run public health care
      companies for 36 years. There’s very little I have not seen,
      experienced or certainly heard about. The other executives that are
      involved at MiMedx are also quality and very successful persons in
      their own rights. Again, you don’t get to be the fastest growing public
      company in the United States with incompetence or corporate
      malfeasance.

                                       * * *

      We’ve also been very open and transparent with our shareholders, as
      we’ve always done on these matters. We’ve given you enough
      information from the lawsuits and written communications that we
      have obtained to put this issue in stark perspective. If you will think
      about what you’ve heard from this -- from a group of honest and
      experienced executives, in at least press releases, which if they are filled
      with misinformation can be very detrimental to the individuals versus
      what you’ve heard from short-sellers, who think they have no risk with
      publishing misinformation and lies, you should be able to put this in
      stark perspective.

      (Emphasis added).

      160. In a question and answer session with analyst Michael Stephen Matson

of Needham & Company, LLC regarding certain allegations raised by the research

groups, defendants Petit and Taylor doubled-down on their proclamation of

innocence, and in the case of defendant Petit, falsely claimed that the Board’s and

Audit Committee’s findings were public:

      MICHAEL STEPHEN MATSON: … [I]n the press release on
      September 7, you did acknowledge that some of the terminated reps

                                         -84-
     Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 86 of 146




      have been providing gifts and meals to VA employees. And I
      understand that you view these particular people of sort of bad apples.
      But I guess, how can we get confident that those practices aren't more
      widespread among your broader sales force[?]

                                  *      *     *

      WILLIAM CHARLES TAYLOR: … We have policies and procedures
      that explicitly prohibit that kind of behavior. We also have controls in
      place that should that behavior occur, we can typically pick it up. But
      if people operate outside of our controls, if they do something on their
      own, where we have no way of verifying what they've done or no
      knowledge of it, those are the kind of situations that we're talking on
      here. Because we have strong controls, we have strong policies that
      prohibit that kind of thing. …

      PARKER H. PETIT: Let me give you 2 other reasons why we’re very
      comfortable. Number one, our audit committee, the board, outside law
      firm, auditors, and again, an outside consultant on revenue recognition,
      poured through -- as well as executive management poured through all
      these process, procedures, all the communications we could get our
      hands on, and subsequent communications we’ve gotten our hands on.
      I think that we know very well what was going on. And the board’s
      report is public. We’ve made that public many, many months ago.
      And believe me, this board is a group of individuals that are very
      independent, this management group, Bill and I are on the board. But I
      can tell you if there was malfeasance, Bill Taylor and Pete wouldn’t
      be here today.

      (Emphasis added).

      161. Similar proclamations – including the false statement that the Board’s

and Audit Committee’s findings were publicized – were made by defendant Petit in

response to a question from Kevin Michael Farschchi of Piper Jaffray Companies:




                                       -85-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 87 of 146




      We have nothing in this corporation at MiMedx to be concerned about.
      And if we did, we’d be going public with it. We’ve gone through
      investigations internal. We publicized that to shareholders. I’ve been
      around too long. I’ve been doing this for 36 years. I’m not going to
      jeopardize my -- what future I have left with things that -- if there’s
      malfeasance involved.

      As far as we know, this company is, and the things that this executive
      group knows and our board knows and our auditors and everybody else,
      this company has no issues, except we got some terminated employees
      that are making up issues. Okay?

      162. On October 9, 2017, MiMedx issued a press release announcing that

the Board authorized a $10 million increase in the Company’s share repurchase

program. In the press release, Defendant Petit stated:

      The recent deceptive and contrived attacks on our stock have caused
      the MiMedx shares to become very undervalued in my opinion. I
      believe it is a very prudent use of our capital to acquire our shares at
      this point, and our high growth profile in both revenues and profits
      should produce an extremely anti-dilutive result from our stock
      repurchases.

      We share the frustration from the short selling activity with all of our
      shareholders, and we are aggressively pursuing avenues that will
      expose these illegal activities[,]

      (Emphasis added).

      163. On October 11, 2017, MiMedx held a conference call with securities

analysts and investors to discuss the Company’s third quarter 2017 revenue

guidance. During the call, defendant Petit once again specifically denied that

channel stuffing was occurring at the Company:



                                        -86-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 88 of 146




      I want to highlight the fact that allegations of “channel stuffing” can be
      easily refuted by focusing on the company’s accounts receivable. The
      company is pushing products and our distributor is not going to be sold
      through -- in their channel so that the collected money in the regional
      rate, they’re going to slow down to stop paying their bills to the
      manufacturer. The quickest way to detect channel stuffing is to review
      the company’s accounts receivable and see it growing dramatically and
      to large levels. This type of problem has occurred with another smaller
      company in our industry, where their accounts receivable have grown
      to excessive levels such approximately 140 days before things blew up.
      Based on my experience in the industry, I know levels of DSOs in the
      140 days is way out of control. With all the insights that we have, I
      think we can safely assume that our product that we ship is moving
      through the system being used on patients at a relatively rapid rate.
      Also, as we duly noted, our shipments to distributors where channel
      stuffing exchanges occur at other companies is down less than 5% of
      our revenues. This includes our distributors and our OEM accounts
      such as Medtronic and Zimmer.

      164. During the call, defendant Petit continued to deny that the Company

and its management had committed any wrongdoing despite the former employees’

and research groups’ allegations:

      I’m sorry the company is going through this particular phase of our
      growth. I’m sorry that the integrity of your executives are being
      questioned. However, our track records stand on their own. We’re a
      group of individuals with core values of integrity and behave in an
      honest manner. When you have a track record of behavior that we’ve
      exhibited over the decades, you’re always going to prevail. MiMedx is
      going to continue to perform very strongly. And over a short period
      of time, it would very obvious that our short sellers have picked the
      wrong candidate for this particular effect.

      (Emphasis added).




                                        -87-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 89 of 146




      165. During a question and answer session on the conference call, defendant

Petit deflected an inquiry from an analyst into whether any excess inventory had

returned to Mimedx as a result of the closing of the AvKARE account. Defendant

Petit stated that “we’ll get into some of that detail when we report the full quarter in

about 2 weeks,” but assured the analyst that “simply put, we’re well reserved,” and

“there’s not going to be any hits from that standpoint.”

      166. On October 23, 2017, First Analysis analyst Joseph Munda suspended

his price target for MiMedx, stating that the Company had excluded First Analysis

from asking questions on several calls while spending substantial time sparring with

short sellers and filing lawsuits. The First Analysis report explained that the number

of unanswered questions was growing and asserted that MiMedx’s increased stock

price was driven by regulatory and compliance factors instead of fundamentals.

      167. On this news, the Company’s stock fell $2.60 per share, or nearly 20%,

over the next two trading days to close at $11.30 per share on October 24, 2017,

erasing more than $288.6 million in market capitalization.

      168. On October 26, 2017, the Company issued a press release announcing

the Company’s financial and operating results for the third quarter ended September

30, 2017. In the press release, defendant Petit touted the Company’s “impressive”

third quarter results and “extremely strong growth in revenue.” Defendant Petit also


                                         -88-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 90 of 146




commented on the Aurelius Value and Viceroy Research articles and asserted that

the “short sellers” were engaged in a “coordinated scheme… against the Company.”

      169. Two days later, on October 28, 2017, the Company held an earnings

conference call with securities analysts and investors in connection with its third

quarter 2017 results. During the question and answer session, securities analysts

again inquired as to the Company’s reconciliation of its arrangement with AvKARE.

After Petit previously deferred an answer to this question at the Company’s October

11, 2017 revenue guidance call, defendant Senken again deferred an answer to this

question until the end of fiscal year 2017, stating “the third quarter revenue was not

affected by any reserve reversals, but that “[w]e quite frankly will look at that

situation for the full year and make a determination at the end of the year.”

      170. Piper Jaffray analyst Matt O’Brien asked about the allegations of

improper sales practices at MiMedx, to which defendant Petit provided assurances

that there was no corporate malfeasance at the Company and attributed any

improprieties to “rogue” sales people:

      So from that standpoint, this could have been a better learning
      experience, even though from a corporate standpoint, there’s no
      malfeasance. We had some rogue employees.…. But in terms of
      buttoning up systems here, we’re in pretty doggone good shape…. But
      are there going to be cases that can go off the ranch from time-to-time?
      Yes. But in terms of this company doing the right things, we know the
      regulations, we follow them, we educate, we get people to sign


                                         -89-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 91 of 146




      documents, they have been educated, but that doesn’t keep some
      individual from getting an idea and going off base with it.

      (Emphasis added).

      171. On October 31, 2017, MiMedx filed its Quarterly Report on Form 10-

Q with the SEC for the third quarter ended September 30, 2017 (the “Q3 2017 Form

10-Q”). The Q3 2017 Form 10-Q reaffirmed the Company’s financial results

announced earlier that month and claimed that the Company’s disclosure controls

and procedures were effective. The Q3 2017 Form 10-Q was signed by defendant

Senken and was certified as accurate by defendants Petit and Senken pursuant to

SOX. These certifications were substantially similar to the certifications detailed in

¶¶ 83-84 above.

      172. On November 9, 2017, in a public forum hosted by Canaccord Genuity,

defendant Petit reiterated that the Company was not engaged in any irregular revenue

recognition practices and assured securities analysts that MiMedx had compliance

practices in place to prevent accounting improprieties:

      So, people that were dishonest with us, they’ve tied in with these short
      sellers and they’re just creating information. We’re trying to post and
      are posting on our website these allegations, they just keep coming. But
      most – all of them, when you look at, we’ve got 10 years of audited
      financial statements. We’ve got a big four auditing firm now.

      We went through the board, went through a very serious lengthy
      litigation when these first allegations came up last December, did the
      things we’re supposed to do. Brought in a revenue recognition expert.


                                        -90-
     Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 92 of 146




      These people have no idea about business processes here. They’ve
      never seen the actual contract. They just keep throwing stuff out there
      with an email that has nothing to do with anything relating to their
      favorite word, channel stuffing.

      You can’t run a business like we’ve run it, have a cash flow we have
      and the strength of the balance sheet we have and do “channel
      stuffing” or any kind of malfeasance, it’s just not possible, so. But
      they are very artful at what they do, and over time here, we’ll keep
      performing, and we’ll get to an audit here shortly which should be
      number 11 and this soon will take care of itself.

      (Emphasis added).

      173. On December 13, 2017, MiMedx held a conference call with securities

analysts and investors to discuss the Company’s fiscal year 2018 business plan and

revenue guidance. During the call, defendant Petit again denounced the research

groups’ allegations.   Among other things, Defendant Petit touted MiMedx’s

“professional management systems” which “stood review of the Department of

Justice 3 years ago, and we’ve improved our system since that point in time.”

Defendant Petit further stated that “[w]e’ve been very meticulous in correcting the

misinformation and lies that have been published by this group of short sellers,”

whose “allegations have been easily refutable because we believe they are based on

up trumped-up concepts from our terminated sales employee and apparently a total

lack of understanding of federal rules, regulations and laws.” Defendant Petit

concluded:



                                       -91-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 93 of 146




      As far as we know, there is nothing they have alleged, including this
      morning, that we have not seen very -- that we’ve not very sufficiently
      explained and refuted. Incidentally, this should be helpful to not only
      you, as shareholders, but to the regulators who are busy trying to sort
      out fact from fiction from all those noise. In other words, we’re going
      about this in meticulous and professional fashion. And I believe this
      approach is going to be very helpful with the regulators and their
      responsibilities.

                                    *       *     *

      MiMedx will continue to address these allegations even as ridiculous
      as they are. We’re doing this because it is the professional way to
      approach this matter. Also, this should prove to be extremely helpful
      in assisting regulators with their review of all this misinformation,
      these false allegations.

      (Emphasis added).

      174. On January 7, 2018, MiMedx issued a press release announcing the

Company’s preliminary financial results for the fourth quarter and fiscal year ended

December 31, 2017. In the press release, defendant Petit touted the Company’s

“strong quarter-over-quarter growth,” and highlighted that MiMedx “more than

doubled [its] revenue over 2012.”

      175. On January 18, 2018, MiMedx hosted a conference call to provide an

update on the progress on certain of its clinical studies and its patent portfolio.

During the call, defendant Petit stated:

      We anticipate another year of predictable quarter-over-quarter revenue
      growth, continuing balance sheet and cash flow strength and profit
      growth. In short, we will be relentless with our operating performance.
      We expect the audit to go smoothly. We expect our interaction with

                                           -92-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 94 of 146




      the SEC investigation to continue to move along at a good pace, and
      we look forward to separating fact from fiction with them.

      (Emphasis added).

      176. Undaunted by defendant Petit's relentless disinformation campaign, on

February 15, 2018, Aurelius Value published “An Open Letter to the MiMedx

Auditors,” detailing “serious and pervasive fraud” within the Company. Aurelius

reported that MiMedx had been “using AvKARE’s consignment agreements to hit

sales targets by filling shelves before the end of quarters with excess product that

neither AvKARE nor the VA had requested.” Aurelius Value also reported that

“[s]ince MiMedx recognized revenue as soon as product is shipped to stocking

distributors, as opposed to when the product is implanted,” the Company was able

to recognize revenue that had not yet been realized or realizable and earned.

MiMedx Announces The Financial Restatement

      177. MiMedx finally began to acknowledge the truth behind its unlawful

business practices on February 20, 2018, announcing that it was postponing its fiscal

year 2017 earnings release and that it would be unable to timely file its Annual

Report on Form 10-K for the fiscal year ended December 31, 2017 (the “2017 Form

10-K”), by the prescribed due date. The Company revealed that it could not timely

file its 2017 Form 10-K due to an Audit Committee investigation “into current and

prior-period matters relating to allegations regarding certain sales and distribution


                                        -93-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 95 of 146




practices at the Company,” and that “Company executives are also reviewing,

among other items, the accounting treatment of certain distributor contracts.”

MiMedx continued to maintain “that the outcome of such investigation should not

have a material impact on revenue guidance for 2018.”

      178. On this news, MiMedx’s market capitalization plunged nearly 40%, or

$5.72 per share, on February 20, 2018, to close at $8.75 per share compared to the

previous trading day’s closing of $14.47 per share – erasing more than $635 million

in market capitalization in a single day.

      179. Two days later, on February 22, 2018, MiMedx’s market capitalization

took another hit when The Wall Street Journal published the article revealing that

MiMedx violated the Physician Payments Sunshine Act by failing to disclose

payments the Company made to more than twenty doctors.

      180. On this news MiMedx’s stock price fell another 12% on February 22,

2018, to close at $7.83 per share on February 23, 2018, erasing another $116 million

in market capitalization.

      181. Additional investigations into MiMedx’s improper practices also began

to emerge. On February 26, 2018, Bloomberg reported that, in addition to the

previously disclosed investigations, the DOJ was also investigating the Company’s

distribution practices and whether the Company overcharged government


                                            -94-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 96 of 146




contractors for its products. In the article, titled “U.S. Probes MiMedx’s Federal

Contracts, Accounting,” Bloomberg reported that several former employees had

confided in interviews that the “the company has inflated its financials by

recognizing revenue on products that had been shipped to certain distributors but not

used.” The article also stated that "[t]hree other former employees, who asked not

to be identified, told Bloomberg in interviews that company executives at times

asked salespeople to meet targets by shipping products that hadn't been ordered."17

      182. When this news reached the market, MiMedx’s stock price fell $0.48

per share, or approximately 6%, to close at $7.35 per share on February 26, 2018,

erasing more than $53 million in market capitalization. The commencement of the

DOJ investigation further highlighted the inadequacy of the Audit Committee’s prior

“investigations” and the reason the Individual Defendants went to such great lengths

to silence the whistleblowers and to bury the truth.

      183. On March 2, 2018, the Company filed a Form 12b-25 stating that its

third quarter Form 10-Q would not be filed on time because the internal review was

not yet complete. That same day, after the stock market closed, the Company

announced that it had received a notice from NASDAQ earlier that day, stating that


17
  A true and correct copy of the February 26, 2018 Bloomberg article is attached
hereto as Exhibit D.


                                        -95-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 97 of 146




the Company was not in compliance with NASDAQ Listing Rule 5250(c)(1)

because it did not timely file its Annual Report on Form 10-K for the year ended

December 31, 2017.

      184. Approximately two weeks later, in a March 15, 2018 press release, the

Company announced that it had recently been made aware of a DOJ investigation

into its practices.   The press release further stated that, in light of the Audit

Committee’s investigation, “the Company no longer intends to post responses to []

allegations [that have been made against it and its employees].” The game was up

– the Individual Defendants could no longer issue baseless denials with impunity or

hide behind sham investigations conducted by the Board’s Audit Committee.

      185. On May 9, 2018, three former employees at the VA—Donna Becker

(“Becker”),    Marcela    Dolores   Ferrer     (“Ferrer”),   and   Carol   Guardiola

(“Guardiola”)—were indicted on charges that they accepted thousands of dollars

from MiMedx for pushing certain of its products at the VA and committing

healthcare fraud. According to the indictment, from 2012 to 2016, Becker, Ferrer,

and Guardiola received benefits from the Company in the form of meals, salaries,

trips, gifts, and other gratuities in return for excessively using MiMedx’s products

on patients. The indictment further alleged that Becker and Ferrer had not just

received gratuities, but also participated in speaking engagements on MiMedx’s


                                        -96-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 98 of 146




behalf that were designed to increase sales to VA facilities. Again, the emergence

of these damning facts further corroborated the allegations of the former employee

whistleblowers and the inadequacy of the Audit Committee’s inquiries and

determinations.

      186. On May 18, 2018, MiMedx announced that it had received an additional

notice from NASDAQ on May 14, 2018, stating that the Company was not in

compliance with NASDAQ Listing Rule 5250(c)(1) because it did not timely file its

Quarterly Report on Form 10-Q for the first quarter ended March 31, 2018, with the

SEC. The announcement did not provide any indication of when the Company

expected to complete its review and file its belated financial statements.

      187. On June 7, 2018, the Company filed with the SEC a Current Report on

Form 8-K, disclosing that (i) on June 6, 2018, the Audit Committee, which had been

overseeing the internal review of the Company’s financial statements, had reached

preliminary findings, and (ii) management, in consultation with the Audit

Committee and Board, had determined that MiMedx’s financial statements for fiscal

years 2012 to 2016, as well as the interim periods of 2017, would need to be restated.

As disclosed in the Form 8-K and in direct contravention of Petit’s repeated

statements to the contrary, MiMedx had been operating with “material weaknesses”

in internal controls over financial reporting during each of the above noted periods,


                                        -97-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 99 of 146




and that its previously filed financial statements for those periods “should no longer

be relied upon.” (Emphasis added). These conclusions stood in stark contrast to the

Audit Committee’s previous self-serving and conclusory determinations that there

was no evidence of wrongdoing and no need to amend the Company’s financial

statements.

      188. The Form 8-K also disclosed that the restatements would focus on the

timing of revenue recognition and were expected to result in MiMedx restating

certain revenues, expenses, and related balance sheet accounts as reported in prior

periods. The Company further disclosed that the adjustments would affect, among

other things, gross margin, operating income, income before taxes, net income, and

earnings per share in above mentioned periods. While the Company did not

definitively quantify the impact of the necessary adjustments to its prior financial

statements, MiMedx admitted that the restatement would have a material impact on

the financial statements relating to certain of the above-noted periods. The Company

was unable to provide assurance that additional errors would not be identified or

impact prior accounting periods. The Form 8-K stated:

      Item 4.02 Non-Reliance on Previously Issued Financial Statements
      or a Related Audit Report or Completed Interim Review.

      On June 6, 2018, the Audit Committee of the Board of Directors (the
      "Board") of MiMedx Group, Inc. (the "Company"), with concurrence
      from management of the Company, concluded that the Company's

                                        -98-
     Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 100 of 146




      previously issued consolidated financial statements and financial
      information relating to each of the fiscal years ended December 31,
      2012, 2013, 2014, 2015 and 2016 and each of the interim periods within
      such years, along with the unaudited condensed consolidated financial
      statements included in the Company's Quarterly Reports on Form 10-
      Q for the quarters ended March 31, 2017, June 30, 2017 and September
      30, 2017 (collectively, the "Non-Reliance Periods"), should be restated
      (the "Restatement"), and therefore, such consolidated financial
      statements and other financial information, any press releases, investor
      presentations or other communications related thereto should no longer
      be relied upon. Additionally, as a result of the foregoing, all
      communications and financial information with respect to the fourth
      quarter of 2017 and the first quarter of 2018 should no longer be relied
      upon, and the Company is further withdrawing all prior financial
      guidance issued for 2018.

      As previously announced, the Audit Committee has been conducting
      an independent investigation into current and prior-period matters
      relating to allegations regarding certain sales and distribution practices
      at the Company and certain other matters. The determination of the
      need to restate was based on investigation results to date which have
      primarily been focused on the accounting treatment afforded to such
      sales and distribution practices for two distributors for which certain
      implicit arrangements modified the explicit terms of the contracts,
      impacting revenue recognition during specified periods.18 The
      Restatement will have a material impact on the financial statements
      relating to certain of the Non-Reliance Periods.

      The accounting misstatements will also require adjustments to the
      periods in which such revenues were recognized so that such
      revenues for product sold are recognized in the period in which such
      amounts were actually collected. This will also affect gross margin,
      operating income, income before taxes, income taxes, net income,
      earnings per share, accounts receivable and related reserves, returns

18
   On a conference call later that day, Petit stated that investigation focused on two
"terminated" distributors, but did not identify whom.


                                        -99-
     Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 101 of 146




      allowances, inventories, and other financial items in particular
      periods.

      The Audit Committee investigation is ongoing, continues to evaluate
      sales and distribution practices at other distributors and customers, and
      may ultimately result in the identification of additional issues, broaden
      the scope of financial items or periods required to be restated, may
      result in additional actions taken by the Company, and may affect the
      preliminary conclusions expressed above. The Company does not
      intend to provide additional updates on the results of the investigation
      until it is concluded or the Company determines that further disclosure
      is appropriate or necessary.

      Although the Company cannot at this time estimate when it will file its
      restated financial statements and its Annual Report on Form 10-K for
      the year ended December 31, 2017 and subsequent interim periods, it
      is diligently pursuing completion of the Restatement and intends to
      make such filings as soon as reasonably practicable.

      The Company has previously concluded in certain of the periods
      requiring restatement that its controls over financial reporting were
      effective. In the period ending December 31, 2016, the Company
      previously concluded that its controls over financial reporting were
      ineffective due to material weaknesses in certain internal controls over
      tax accounting. As a result of material weaknesses relating to the
      Restatement described above, the Company has now concluded that
      its controls over financial reporting were ineffective in all of the Non-
      Reliance Periods. Accordingly, the Company will restate its
      disclosures for the affected periods to include the identification of
      material weaknesses related to its restatement.

      (Emphasis added).

      189. In addition, without providing further details, the Form 8-K announced

the immediate departures of defendants Senken and Cranston, the Company's CFO

and Treasurer/Controller, respectively. As would later be revealed, however, these



                                       -100-
     Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 102 of 146




were actually terminations “for cause” based on these defendants’ roles in the

improper revenue recognition practices at the Company.

      190. On this news, MiMedx’s market capitalization fell more than 23%, or

$1.92 per share, on June 7, 2018, to close at $6.29 per share compared to the previous

trading day’s closing of $8.21 per share, erasing more than $213 million in market

capitalization in a single day.

      191. On June 11, 2018, Bloomberg published an article titled “Federal

Probes at MiMedx Carry a Familiar Ring for CEO,” detailing eerily similar channel

stuffing schemes and accounting improprieties that defendant Petit had perpetrated

during his time at Healthdyne and Matria Healthcare, as well as the troubles

currently facing MiMedx. The article explained that, “[i]n interviews, 19 current

and former executives and employees of his companies describe a hard-charging

leader—one who didn’t dwell on the rules as he pursued revenue growth, according

to about a dozen of them.” The Bloomberg article further stated:

      Over more than four decades as a health-care entrepreneur, Petit built
      up medical-device companies that later came under scrutiny, one by the
      Justice Department and another by the Securities and Exchange
      Commission. …

      Now he may be facing a stiffer challenge, with both the Justice
      Department and the SEC investigating sales practices and government
      contracts at MiMedx, and short sellers circling. Last month, three
      health-care workers were indicted over allegations they accepted bribes
      from MiMedx representatives. Announcing last week that years of

                                        -101-
     Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 103 of 146




      financial results may not have been accurate, MiMedx also said two top
      finance executives had stepped down.

                                       * * *

      More than a half-dozen former MiMedx employees interviewed by
      Bloomberg, who requested anonymity, said they saw little upside to
      flagging any potential misconduct while working there, an
      understanding that flowed from what they called an us-vs.-them culture
      nurtured by Petit. Several of them noted that while Petit has publicly
      encouraged workers to write “Dear Pete” letters reporting wrongdoing,
      he created a culture internally in which workers were reluctant to
      criticize practices.

      192. On July 2, 2018, in a press release and Current Report filed on Form 8-

K, the Company announced the resignation of its CEO, defendant Petit, and its

President and COO, defendant Taylor. According to the announcement, these

resignations, which followed those of defendants Senken and Cranston “are based

on the Board of Directors’ business judgment regarding the Company’s leadership

and direction, and arise, in part, from information the Audit Committee has

identified through its previously announced independent investigation.”

      193. On this news, MiMedx’s market capitalization plunged nearly 40%, or

$2.46 per share, on July 2, 2018, to close at $3.93 per share compared to the previous

trading day’s closing of $6.39 per share, erasing more than $270 million in market

capitalization in a single day. In total, from February 16, 2018, the trading day before

the truth began to emerge, and July 2, 2018, when defendant Petit resigned as CEO,



                                         -102-
     Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 104 of 146




the Company’s stock price fell $10.54 per share, or 72%, erasing more than $1.17

billion in market capitalization in less than six months.

      194. On July 10, 2018, MiMedx notified the NASDAQ staff that the

Company would be unable to bring its SEC filings up to date by the initial August

28, 2018 deadline previously communicated by the NASDAQ staff. Consequently,

on July 20, 2018, the Company received an anticipated letter from the NASDAQ

staff, stating that, because MiMedx will not regain compliance with NASDAQ Rule

5250(c) (1) by such initial deadline, the NASDAQ staff had determined that the

Company’s stock will be delisted unless the Company requests a hearing before a

Nasdaq Listing Qualifications Panel (“Hearings Panel”) by July 27, 2018. The non-

compliance with NASDAQ Rule 5250(c) (1) relates to the Company’s delinquency

in filing its Annual Report on Form 10-K for the fiscal year ended December 31,

2017 and its Quarterly Report for the quarterly period ended March 31, 2018.

      195. On July 23, 2018, The Wall Street Journal published the

aforementioned article titled “Highflying Medical Firm, a Help to Wounded

Veterans, Falls to Earth,” detailing the channel-stuffing at MiMedx. The Wall Street

Journal reported that its review of company emails, court documents, internal

complaints, and interviews with current and former employees, “paint[ed] a picture

of a company seeking to grow at almost any cost.” This further corroborated the


                                        -103-
       Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 105 of 146




whistleblowers’ allegations and shone an even brighter light on the Individual

Defendants’ efforts to conceal the truth and the unfounded “conclusions” previously

reached by the Audit Committee and reported to MiMedx shareholders and the rest

of the investing public.

       196. Three days later, on July 26, 2018, MiMedx announced that it had

received a letter from the NASDAQ staff notifying the Company that its stock could

be delisted as a result of its failure to file timely SEC filings.

       197. On August 31, 2018, the Company filed a Current Report on Form 8-K

disclosing that Bank of America was terminating its longstanding credit line with

MiMedx as a result of the Company’s failure to file timely periodic reports with the

SEC.

       198. On September 20, 2018, the Atlanta Journal Constitution reported that

the Veterans Affairs Medical Center in Minneapolis had “parted ways” with five

doctors “over improprieties with [MiMedx’s] biopharma products.”

       199. Also on September 20, 2018, the Company issued a press release

announcing that defendant Petit had resigned from the Board, effective immediately,

and that the Company was treating the previously announced separations of

defendants Petit, Senken, Taylor, and Cranston as “terminations ‘for cause.’”

According to the press release, the Board’s determinations that these four former


                                          -104-
     Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 106 of 146




executives engaged in conduct detrimental to the Company were based on

information identified as part of the Audit Committee’s belated, and still incomplete,

investigation.

      200. In addition, the Company noted that the Board’s Compensation

Committee has taken “all required action to cause all equity and incentive awards

outstanding under the Plans held by the Separated Employees to be forfeited. The

Board and Compensation Committee action was based on findings that the Separated

Employees engaged in, among other things, conduct detrimental to the business or

reputation of the Company.” The Company further stated that the Board and

Compensation Committee would take steps to recover an undefined and undisclosed

amount of compensation paid to these defendants.

      201. That same day, the law firm of Quinn Emanuel Urquhart & Sullivan

LLP (“Quinn Emanuel”) issued a press release in response to the Company’s

announcement that defendants Petit and Taylor had been terminated “for cause.” In

the press release, Quinn Emanuel attorney Bill Weinreb stated:

      The internal investigation that led to today’s announcement has spun
      out of control. Shareholders should question whether the Audit
      Committee, which has led the investigation, is acting in the Company’s
      best interests or its own best interests in finding others responsible for
      accounting matters for which the Committee itself bears ultimate
      responsibility[.]



                                        -105-
     Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 107 of 146




      202. Also, on September 20, 2018, MiMedx issued a press release

announcing that the Hearings Panel granted the Company’s request for continued

listing of the Company’s stock on NASDAQ pursuant to an extension through

February 25, 2019, subject to the conditions that MiMedx regain compliance with

its SEC reporting obligations by that date and provide the Hearings Panel with

certain interim progress reports.    The press release stated that “[t]he Audit

Committee is working diligently with its advisors to complete the investigation, and

the Company is also working to prepare its financial statements for audit and regain

compliance with its SEC reporting obligations and Nasdaq listing rules as soon as

practicable.”

      203. On October 5, 2018, The Wall Street Journal published the

aforementioned article titled “MiMedx Kept Cheaper Products Out of Its Offerings

to VA Hospitals,” reporting that MiMedx was under investigation by the Defense

Criminal Investigative Service, a unit of the Defense Department, relating to the

Company’s financial arrangements with a physician at an Augusta, Georgia-based

VA hospital, and that a grand jury had been commissioned to hear testimony on this

matter.




                                       -106-
     Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 108 of 146




      204. On this news, the Company’s stock fell $0.80 per share, or almost 13%,

to close at $5.65 per share on October 5, 2018, erasing more than $87 million in

market capitalization.

      205. MiMedx was also forced to dismiss with prejudice its baseless lawsuits

against Viceroy Research, Capitol Forum, and Aurelius Value in 2018.

      206. On October 19, 2018, shortly after certain of the Company’s claims –

for false light invasion of privacy, tortious interference with business relations, and

violations of the Lanham Act – were dismissed for failure to state a claim, the

Company voluntarily dismissed all of its claims against Capitol Forum.

      207. On January 12, 2018, Magistrate Judge Katharine H. Parker issued a

Report and Recommendation recommending that the motion to dismiss the claims

against Aurelius Value be granted, and that recommendation was adopted via court

order on September 29, 2018. MiMedx elected to not file an amended complaint,

and an order dismissing the claims against Aurelius Value was issued on November

7, 2018.

      208. MiMedx also voluntarily dismissed with prejudice against Viceroy

Research on March 9, 2018. On November 7, 2018, in a press release and Current

Report filed on Form 8-K, the Company announced that the Hearings Panel” has

reconsidered the Company’s request for continued listing of the Company’s


                                        -107-
     Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 109 of 146




common stock on The Nasdaq Capital Market and has determined that Nasdaq will

suspend trading in the Company’s stock effective at the open of business on

Thursday, November 8, 2018.”        The Form 8-K disclosed that the Company

submitted a report to the Hearings Panel on October 31, 2018 indicating that

MiMedx “has now determined that, for the restatement period, it must conduct an

assessment of revenue recognition for all of the Company’s sales, which will

prolong the amount of time it will take for the Company to prepare the restated

financial statements.” (Emphasis added).

      209. Also, on November 7, 2018, the Company announced that the Board

had authorized the adoption of a limited duration shareholder rights plan after

receiving notification from NASDAQ that it will suspend trading in the Company’s

common stock.

      210. On this news, the Company’s stock fell $3.81 per share, or 61.25%,

over the next several trading days to close at $2.41 per share on November 15, 2018,

erasing more than $416 million in market capitalization.

      211. On December 5, 2018, MiMedx filed with the SEC a Form 8-K

attaching (i) a press release issued by the Company that announced an organization

realignment program and (ii) a press release announcing leadership changes and

promotions at the Company.


                                       -108-
     Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 110 of 146




      212. In the December 5, 2018 press release concerning the organizational

realignment, MiMedx announced plans to implement a broad-based organizational

realignment, cost reduction and efficiency program to better ensure the Company’s

cost structure is appropriate given its revenue expectations.” The press release stated

that “the Audit Committee’s independent investigation has required changes to

business practices to address issues identified in the investigation,” and that

“MiMedx’s realignment program was developed largely in response to these

changes that have resulted in a material softening in the Company’s recent revenue

performance and expected near-term sales forecast.” The realignment “will include

a reduction of the MiMedx workforce by approximately 240 full-time employees, or

24% of its total workforce, of which about half are salesforce personnel.”

      213. The December 5, 2018 press release also provided an update on the

Company’s financial condition, the status of the restatement, and the status of the

Company’s internal investigations and related matters. Specifically, the Company

stated:

      Due to the depth, breadth and complexity of issues identified,
      management has expanded the scope of work in connection with the
      preparation of the Company’s financial statements and is unable to
      estimate the expected completion date at this time.

      Due to the changes in business practices discussed above and other
      factors, including the inability to provide the full context of current or
      past performance, the Company is not currently in a position to provide

                                        -109-
     Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 111 of 146




      any financial performance-related information. Moreover, at this time,
      the Company cannot estimate its exposure, if any, to potential
      contingent liabilities related to pending and threatened shareholder
      lawsuits, pending governmental investigations or other legal
      proceedings.

      As previously disclosed, the Compensation Committee and the Board
      determined that the separations of the Company’s former CEO, COO,
      CFO and Corporate Controller should be treated as “for cause” and that
      these former executive officers had engaged in, among other things,
      conduct detrimental to the business or reputation of the Company …

                                   *     *      *

      The Audit Committee’s independent investigation is still ongoing, and
      there may be other actions taken based, at least in part, on information
      from the investigation. The Company continues to incur significant
      legal and accounting-related expenses related to, among other things,
      the Audit Committee’s independent investigation and other legal
      matters, the Company’s work to prepare its restated financial
      statements and the implementation of improved business controls.

      Separately, the Board of Directors’ search process for a permanent CEO
      is active and ongoing, and the Board has been meeting with candidates.
      However, the ongoing investigation, resulting extensive accounting
      analysis and pending financial restatement process make it challenging
      to attract qualified candidates. In addition, the financial restatement
      process has presented a practical issue with respect to candidates having
      sufficient information to evaluate the Company’s financial situation
      and overall business.

      214. In the second December 5, 2018 press release, concerning changes in

the Company’s leadership, MiMedx announced that as “part of the organizational

realignment, the role of Chief Commercialization Officer has been eliminated and

[defendant] Chris Cashman will be departing the organization.”            Defendant



                                       -110-
     Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 112 of 146




Cashman, among other things, participated in the December 12, 2016 meeting at

which the Company’s senior leadership team reviewed the joint report of former

employees Kruchoksi and Tornquist.

      215. In a Form 8-K filed with the SEC on December 7, 2018, EY informed

the Audit Committee on December 4, 2018, that EY was resigning from the

engagement to audit the Company’s consolidated financial statements for the years

ended December 31, 2017 and 2018, effective immediately, The Form 8-K stated

that EY had a “disagreement” with certain members of the Company’s prior senior

management who were subsequently separated from the Company “for cause”

regarding “revenue recognition under certain distributor contracts.” The reason for

EY’s resignation was not disclosed in the Form 8-K, leaving MiMedx shareholders

without answers to the central questions about the commitment of MiMedx’s current

Board and management team to finding the facts at the heart of the matter and to

acknowledging and reckoning with the full scope of the pervasive financial fraud.

      216. Nonetheless, the Form 8-K disclosed the following disturbing findings

made by E&Y:

          EY advised the Company that the internal controls necessary for
           the Company to develop reliable financial statements do not
           exist;

          Although EY could accept representations from the current
           Interim CEO and Interim CFO based on their knowledge, EY

                                      -111-
     Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 113 of 146




             advised the Company that EY is unable to rely on representations
             from them because, as of the date of the resignation, the current
             Interim CEO and Interim CFO, in turn, would have needed to
             rely on representations from certain legacy management
             personnel still in positions that could affect what is reflected in
             the Company’s books and records. At the time of EY’s
             resignation, the Audit Committee’s independent investigation
             was still ongoing;

          EY advised the Company of the need to significantly expand the
           scope of its audit, due to material allegations of inappropriate
           financial reporting, material allegations of noncompliance with
           laws and regulations, the findings to date from the independent
           investigation conducted by the Audit Committee into these
           allegations, and the lack of internal controls necessary for the
           Company to develop reliable financial statements. EY had not
           completed the necessary work in connection with this expanded
           audit scope at the time of its resignation; and

          EY advised the Company that information has come to EY’s
           attention that EY has concluded materially impacts the reliability
           of previously issued financial statements, and the issues raised
           by this information have not been resolved to EY’s satisfaction
           prior to its resignation.

      217. To date, the Company has still not completed the restatement of its

delinquent financial statements, and has not filed annual or quarterly financial

statements since October 31, 2017, over a year ago. Nor has the Company provided

any estimates as to when any of these filings or restatements are likely to be

completed.




                                        -112-
     Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 114 of 146




      218. In addition, upon information and belief, the investigations into the

Company being conducted by the SEC, DOJ, VA and Defense Department remain

pending.

  REASONS THE INDIVIDUAL DEFENDANTS’ STATEMENTS WERE
                  FALSE AND MISLEADING

      219. Certain of the statements referenced above were each improper when

made because they failed to disclose and misrepresented the following material,

adverse facts, which the Individual Defendants knew, consciously disregarded, or

were reckless in not knowing:

            (a)   MiMedx lacked adequate internal controls over accounting and
                  financial reporting;

            (b)   MiMedx failed to employ proper compliance measures to ensure
                  appropriate accounting practices;

            (c)   MiMedx was improperly recognizing revenue that had not yet
                  been realized;

            (d)   MiMedx failed to implement all GAAP and other accounting
                  standards to properly recognize revenue;

            (e)   MiMedx’s financial statements materially overstated the
                  Company’s revenue and earnings;

            (f)   MiMedx failed to disclose its financial ties to physicians, as
                  required by federal law;

            (g)   MiMedx failed to implement proper corporate governance to
                  prevent manipulation of revenue recognition and ensure
                  compliance with its disclosure obligations; and

                                     -113-
     Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 115 of 146




            (h)    as a result of the foregoing, the Individual Defendants’
                   representations concerning MiMedx’s business and operations
                   were improper.

                       DAMAGES TO THE COMPANY

      220. As a result of the Individual Defendants’ improprieties, MiMedx

disseminated improper, public statements concerning the Company’s financial

success, compliance with GAAP, internal controls, and business forecasts and

practices. These improper statements have devastated MiMedx’s credibility, as

reflected by the Company’s staggering $1.67 billion, or 83.5% market capitalization

loss, from a high of nearly $2 billion in January 2018, to less than $265 million as

of January 2019.

      221. The Individual Defendants’ improper practices and gross failures to

timely address, remedy, or even disclose such practices also severely damaged

MiMedx’s reputation within the business community and in the capital markets. In

addition to price, MiMedx’s current and potential customers consider a company’s

ability to timely file its financial results, accurately account for revenues, and

evaluate its own financial results and growth. Businesses and government entities

are less likely to award contracts to companies that pass off excessive inventory to

distributors knowing that the products will not be sold. In addition, MiMedx’s

ability to raise equity capital or debt on favorable terms in the future is now

                                       -114-
     Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 116 of 146




impaired. The Company stands to incur higher marginal costs of capital and debt

because the improper statements and misleading projections disseminated by the

Individual Defendants have materially increased the perceived risks of investing in,

and lending money to the company.

      222. As a result of the breaches of fiduciary duty set forth herein, defendants

Petit, Taylor, Senken, and Haden, with the assistance of the Compensation

Committee, increased compensation paid to themselves generally as a reward by the

compensation committee for strong Company financial performance and

specifically through incentive compensation plans targeting financial performance.

      223. Members of management were entitled to participate in a yearly MIP.

The MIP is an annual cash incentive plan that is designed to incentivize and reward

achievement of the current year’s financial and operational goals. The MIP has been

operational from 2012 through the present.

      224. Defendants Petit, Taylor, Senken, Haden and other executives who

report directly to the Chairman and CEO or president and COO were eligible to

participate in the MIP, with a targeted base bonus equal to a specified percentage of

his/her base salary. Payment of bonuses under the MIP is contingent on the

achievement of annual performance measures specific to each fiscal year. In the

first quarter of each fiscal year, the compensation committee approves and


                                       -115-
     Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 117 of 146




recommends to the full board the MIP criteria for targeted incentive amounts,

eligibility, performance measures and calculation formula of earned incentives.

      225. Petit’s target base bonus under the MIP was 55% for 2013-2014, 60%

for 2015, and 75% of Petit’s annual base salary from 2016 forward. Taylor’s target

base bonus under the MIP was 55% for 2013-2014, 60% for 2015, and 65% of

Taylor’s annual base salary from 2016 forward. Senken’s target base bonus under

the MIP was 40% for 2013-2014, 45% for 2015, and 50% of Senken’s annual base

salary from 2016 forward. Haden’s target base bonus under the MIP was 35% for

2015, and 45% of Haden’s annual base salary from 2016 forward.

      226. Further, as a direct and proximate result of the Individual Defendants’

actions, MiMedx has expended, and will continue to expend, significant sums of

money. Such expenditures include, but are not limited to:

            (a)    costs incurred in connection with the Company’s internal
                   investigations and review of the accounting violations;

            (b)    costs incurred in connection with restating and revising several
                   years’ worth of financial statements;

            (c)    costs incurred in defending and paying any potential settlement
                   in the Securities Class Actions for violations of federal securities
                   laws;

            (d)    costs incurred in complying with the investigations by the SEC,
                   DOJ, VA, and Defense Department;



                                       -116-
     Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 118 of 146




             (e)   costs incurred in connection with compensation and benefits paid
                   to the Individual Defendants who have breached their duties to
                   MiMedx;

             (f)   costs incurred in connection with repurchases of Company stock
                   while its price was trading at artificially inflated prices based on
                   the Company’s overstated and inaccurate financial results; and

             (g)   costs incurred in obtaining new lines of credit and capital to
                   permit MiMedx to continue its business operations.

               DERIVATIVE AND DEMAND ALLEGATIONS

      227. Plaintiffs bring this action derivatively in the right and for the benefit

of the Company to redress the Individual Defendants’ breaches of fiduciary duties

and other violations of law.

      228.   Plaintiffs are shareholders of the Company, were shareholders of the

Company at the time of the wrongdoing alleged herein, and have been shareholders

of the Company continuously since that time.

      229. Plaintiffs will adequately and fairly represent the interests of the

Company and its shareholders in enforcing and prosecuting its rights.

Demand Requirement Under Section 607.07401 of the Florida Business
Corporation Act

      230. Section 607.07401(2) Florida Business Corporation Act requires only

that “[a] complaint in a proceeding brought in the right of a corporation must be

verified and allege with particularity the demand made to obtain action by the



                                       -117-
     Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 119 of 146




board of directors and that the demand was refused or ignored by the board of

directors for a period of at least 90 days from the first demand unless, prior to the

expiration of the 90 days, the person was notified in writing that the corporation

rejected the demand, or unless irreparable injury to the corporation would result by

waiting for the expiration of the 90-day period.” (Emphasis added). Section

607.0741 does not require a plaintiff to specifically allege why a demand refusal was

wrongful. See Fla. Stat. § 607.07401 (requiring only that a complaint allege with

particularity that a demand made and that it was refused or ignored).

      231. Here, as demonstrated below, Plaintiffs have alleged with particularity

that: (i) they made demands on the MiMedx Board to take action; and (ii) the Board

ignored those demands for at least 90 days. Nothing more is required.

      232. Nevertheless, the facts alleged fully support the inference that the

Board’s delay in providing a substantive response to the demands is unreasonable

and utterly inconsistent with the directors’ fiduciary duties. For example, refusal of

a demand is wrongful under applicable Florida law where the Board refuses to

investigate and/or otherwise to act in good faith to determine the merits of the

allegations and what, if any, action should be taken on the corporation’s behalf.




                                        -118-
        Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 120 of 146




         233. As alleged below, Plaintiffs have described with particularity the

MiMedx Board’s dilatory failure to fully investigate and substantively respond to

Plaintiffs’ demands.

Plaintiff Georgalas’ Demand

         234. On April 10, 2018, Plaintiff Georgalas sent a letter to the Board to take

action against certain of the Individual Defendants and to recover damages for the

Company (the “Georgalas Demand”).19

         235. After more than two months without a response from the Company,

Plaintiff Georgalas sent another letter to the Board on June 15, 2018, detailing

additional facts supporting his concerns that the fiduciaries of MiMedx breached
                          20
their fiduciary duties.        In particular, Plaintiff Georgalas’ letter explained that in

May 2018, three former employees at the VA had been indicted on charges that they

accepted thousands of dollars from MiMedx in exchange for pushing certain of its

products at the VA. As additional evidence of wrongdoing, the June 15, 2018 letter

also discussed the Company’s admission that it would need to restate more than five

years’ worth of financial statements as a result of MiMedx’s accounting treatment


19
     A true and correct copy of the Georgalas Demand is attached hereto as Exhibit E.
20
  A true and correct copy of Plaintiff Georgalas’ June 15, 2018 letter is attached
hereto as Exhibit F.


                                            -119-
     Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 121 of 146




of certain sales and distribution practices, and the sudden and unexpected departures

of defendants Senken and Cranston, who, as the Company would admit, were

terminated “for cause” based on conduct detrimental to the Company.

      236. Plaintiff Georgalas also expressed concern about the Board’s failure to

conduct an independent investigation into these allegations. The letter explained

that the Company’s internal investigation was plagued by debilitating conflicts of

interest. He explained that MiMedx’s internal investigation was being led by

defendant Dewberry, defendant Petit’s college fraternity “little brother” and

colleague of nearly forty years. Plaintiff Georgalas’ counsel noted that this conflict

was particularly concerning given that defendant Petit is perhaps the individual most

responsible for the wrongdoing at MiMedx, repeatedly making false and misleading

public statements about the Company’s internal controls over financial reporting,

consistently denying the truth about the Company’s channel-stuffing scheme and

revenue recognition practices, and spearheading the Company’s efforts to silence

anyone who dared to expose the Company’s practices.

      237. Nearly three months after Plaintiff Georgalas sent his initial demand,

the Board finally responded. In a letter dated July 2, 2018, Edmund Polubinski III

of the law firm Davis Polk & Wardwell LLP (“Davis Polk”), stated that the Board

had created a Special Committee to investigate the Georgalas Demand and that his


                                        -120-
        Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 122 of 146




firm had been retained to assist the Special Committee.21 Despite the passage of

months since Mr. Georgalas made his demand, the Special Committee claimed that

it was unable to provide even an estimate of when its purported investigation would

be completed, and admitted that it had not even begun to investigate. The Special

Committee’s counsel closed with a request for evidence that Mr. Georgalas owned

MiMedx stock.

         238. In response, on July 20, 2018, Plaintiff Georgalas sent counsel for the

Special Committee a letter urging the Special Committee act with alacrity and take

into account further developments in considering his demand.22 The letter advised

the Special Committee to investigate the sudden resignations of defendants Petit and

Taylor, which the Company stated arose “from information the Audit Committee []

identified through its … independent investigation[,]” since they directly

undermined the Company’s and Audit Committee’s earlier statements vehemently

denying wrongdoing on the part of any officer or the need to correct or restate any

financial statements.




21
     A true and correct copy of the July 2, 2018 letter is attached hereto as Exhibit G.
22
  A true and correct copy of Plaintiff Georgalas’ July 20, 2018 letter is attached
hereto as Exhibit H.


                                          -121-
     Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 123 of 146




      239. Plaintiff Georgalas’ July 20, 2018 letter also expressed concern over

the Board’s delay in investigating his demand. Plaintiff noted that the Special

Committee was just beginning its investigation three months after Plaintiff

Georgalas first demanded that the Board investigate accounting improprieties,

violations of federal law, and other wrongdoing at MiMedx. In addition, although

Plaintiff Georgalas’ counsel disputed the Special Committee’s counsel’s

interpretation of Florida law and the Special Committee’s apparent position that the

Board need not move quickly to investigate the serious and well-founded allegations

of wrongdoing at the Company, to avoid further delay, Plaintiff Georgalas’ counsel

enclosed documentary evidence demonstrating Plaintiff Georgalas’ ownership of

MiMedx stock during the relevant time period and evidence of his initial purchase.

      240. Over a month later, after receiving scant information regarding the

scope and timing of the Special Committee and its purported investigation, on

August 29, 2018, Plaintiff Georgalas’ counsel wrote to the Special Committee’s

counsel requesting the identities of the purportedly “independent” directors who had




                                       -122-
     Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 124 of 146




constituting the Special Committee and the identities of the individuals serving on

the Special Committee.23

      241. Davis Polk responded to Plaintiff Georgalas on September 12, 2018.24

According to the September 12, 2018 letter, the Special Committee was formed on

June 6, 2018 by a vote of defendants Papasan, Dewberry, Aguilar, Hack, Evans,

Bleser, and Yeston, and was comprised of three of the Individual Defendants in this

case: (i) Aguilar; (ii) Yeston; and (iii) Bleser.

      242. Despite Plaintiff Georgalas’ efforts to work with the Special

Committee, the Committee failed to provide any information about the scope or

timing of its investigation, let alone any assurance as to when Mr. Georgalas might

receive a substantive response, over the 170 days following service of his demand.

Accordingly, as permitted under Fl. Stat. § 607.07401(2), Plaintiff Georgalas filed a

Verified Stockholder Derivative Complaint for Breach of Fiduciary Duty, Waste of

Corporate Assets, and Unjust Enrichment in this Court on September 27, 2018.




23
  A true and correct copy of Plaintiff Georgalas’ August 29, 2018 letter is attached
hereto as Exhibit I.
24
  A true and correct copy of the September 12, 2018 letter is attached hereto as
Exhibit J.



                                          -123-
        Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 125 of 146




Plaintiff Roloson’s Demand

         243. On June 20, 2018, Plaintiff Roloson sent a letter to the Board to take

action against certain of the Individual Defendants and to recover damages to the

Company (the “Roloson Demand”).25

         244. On July 2, 2018, Davis Polk sent a letter advising that the Board formed

a Special Committee to investigate and evaluate the allegations contained in the

Roloson Demand, but that it could not estimate how long the committee would need

to do its work.26

         245. On July 10, 2018, Plaintiff Roloson sent a letter to Davis Polk asking

for disclosure of the Special Committee’s membership and the mandate that was

given to the committee.27 Plaintiff Roloson further pointed out that the independence

of the committee was suspect because all of the “independent” directors were

conflicted and were the same individuals who had had previously investigated the

former employees’ allegations and found no wrongdoing. Plaintiff Roloson pressed

the Board to take action sooner rather than later to protect the claim from expiring

based upon the fact that the restatement would reach back to 2012. Plaintiff Roloson


25
     A true and correct copy of the Roloson Demand is attached hereto as Exhibit K.
26
     A true and correct copy of the July 2, 2018 letter is attached hereto as Exhibit L.
27
     A true and correct copy of the July 10, 2018 letter is attached hereto as Exhibit M.


                                           -124-
        Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 126 of 146




again demanded that the Board take action based upon the already considerable

evidence that was known.

         246. On July 17, 2018, Davis Polk responded to Plaintiff Roloson’s July 10

letter raising concerns about the Special Committee’s investigation.28 Davis Polk

disclosed the identity of the Special Committee’s members (i.e., defendants Bleser,

Yeston, and Aguilar) and gave a summary of the committee’s investigatory charge.

Davis Polk again refused to estimate how long it would take for the investigation to

be completed but referenced the ninety-day period set forth in the Fl. Stat.

§607.07401(2).

         247. On September 20, 2018, Plaintiff Roloson sent a letter to Davis Polk

asking that action be taken against defendant Petit and others.29 After pointing out

conflicts held by the Special Committee members and facts justifying such action

(e.g., failure to implement FASB regulations concerning revenue recognition),

Plaintiff Roloson again demanded action.

         248. Having failed to receive a substantive response to the Roloson Demand

from the Board and/or Special Committee in over 90 days, see Fl. Stat.


28
     A true and correct copy of the July 17, 2018 letter is attached hereto as Exhibit N.
29
  A true and correct copy of the September 20, 2018 letter is attached hereto as
Exhibit O.


                                           -125-
        Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 127 of 146




§607.07401(2), Plaintiff Roloson filed a Verified Shareholder Derivative Complaint

in this Court on October 22, 2018.

Plaintiff Evans’ Demand

         249. On June 22, 2018, Plaintiff Evans sent a letter to the Board to take

action against certain of the Individual Defendants and to recover damages to the

Company (the “Evans Demand”).30

         250. On July 2, 2018, Davis Polk sent a letter advising that the Board formed

a Special Committee to investigate and evaluate the allegations contained in the

Evans Demand, but would not estimate how long the committee would need to do

its work. The letter also requested evidence of Plaintiff Evans’ ownership of

MiMedx stock.31

         251. On July 25, 2018, Plaintiff’s counsel sent Davis Polk a letter enclosing

confidential documentation evidencing Plaintiff Evan’s ownership of MiMedx stock

and requesting identification of: (i) the directors who appointed the Special

Committee, and (ii) the members of the Special Committee.32


30
     A true and correct copy of the Evans Demand is attached hereto as Exhibit P.
31
     A true and correct copy of the July 2, 2018 letter is attached hereto as Exhibit Q.
32
   A true and correct copy of the July 25, 2018 letter, without the enclosures, is
attached hereto as Exhibit R.


                                          -126-
        Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 128 of 146




         252. On August 6, 2018, the Special Committee’s counsel sent Plaintiff’s

counsel a letter disclosing that the Special Committee was formed on June 6, 2018

by a vote of defendants Papasan, Dewberry, Aguilar, Hack, Evans, Bleser, and

Yeston. The Special Committee was comprised of defendants Aguilar, Yeston, and

Bleser. 33

         253.   Having failed to receive a substantive response to the Evans Demand

from the Board and/or Special Committee in over 90 days, see Fl. Stat.

§607.07401(2), Plaintiff Evans filed a Verified Shareholder Derivative Complaint in

this Court on September 25, 2018.

The Special Committee and the Board Have Wrongfully Ignored and
Effectively Refused Plaintiffs’ Demands

         254. The Board and Special Committee had an affirmative duty under

Florida law to conduct a reasonable, objective, and good faith investigation into the

allegations in the Demands, and to determine on the basis of that investigation

whether the Demands’ factual allegations and legal claims have merit and whether

pursuing the claims in litigation would be in the Company’s best interests. However,

the Board and Special Committee’s investigation into the Demands were neither



33
     A true and correct copy of the August 6, 2018 letter is attached hereto as Exhibit
S.


                                          -127-
     Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 129 of 146




independent nor conducted in good faith.        Moreover, under the extraordinary

circumstances alleged herein, the Board was obligated to move with alacrity to

complete a comprehensive investigation and to evaluate the culpability of (i) officer

defendants Petit, Taylor, Senken, and Cranston, who were clearly aware of

intimately involved in the Company’s improper practices and who took actions to

silence and defame the whistleblowers and securities analysts who exposed the ugly

truth; and (ii) defendants Bleser, Dewberry, Evans and Papasan, who, as members

of the Audit Committee, conducted a sham preliminary inquiry and investigation

and swiftly reached a finding that there was no wrongdoing, while causing and

permitting the Company to attack the individuals that were seeking to reveal the

truth about the Company’s practices – and now those same individuals claim that

they need an indefinite time to evaluate their own conduct.

      255. In fact, the Board’s conduct supports the inference that it has not acted

independently with respect to the investigation of the demands, but has consciously

abdicated its duty to conduct a fair, reasonable and impartial investigation.

      256. The Board did not appoint an “independent” Special Committee. The

Board was well aware of Defendant Bleser’s longstanding business relationship with

defendant Petit when it appointed Bleser to the Special Committee. Defendants

Bleser’s and Petit’s relationship of working together for more than two decades


                                        -128-
     Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 130 of 146




demonstrates that their close ties go beyond just a typical business relationship.

Furthermore, in his employment at the aforementioned companies, defendant Bleser

received substantial compensation. As a result of their long-standing business

relationship and the substantial rewards defendant Bleser reaped from defendant

Petit, defendant Bleser is beholden to defendant Petit. Accordingly, defendant

Bleser cannot be trusted to consider the Demands with the requisite disinterestedness

and independence.

      257. In addition, defendant Bleser is a member of the Audit Committee that

conducted a whitewash investigation into the channel stuffing allegations raised by

the former employees.

      258. Defendant Yeston is a member of the Board which approved the Audit

Committee’s findings.

      259. Neither defendants Bleser nor Yeston can be trusted to properly

investigate the allegations contained in the Demand because they have already

prejudged them.

      260. The Board also was well aware that defendants Yeston and Bleser,

directors of MiMedx since at least 2012, will be investigating and evaluating their

own misconduct. The same goes for defendant Aguilar, who has been with the

Board since March 2017.


                                       -129-
     Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 131 of 146




      261. The full Board cannot independently and disinterestedly consider the

Demand because its members either: (i) approved the Audit Committee’s findings

from its prior investigation into the former employees’ allegations; and/or (ii) are

tasked with investigating (and/or approving findings made regarding) their own

misconduct.

      262. In a tacit acknowledgement of Bleser’s lack of independence, counsel

for the Company at Sidley Austin LLP (“Sidley Austin”) advised Plaintiffs

Georgalas’ and Evans’ counsel via e-mail on October 17, 2018 that defendant Bleser

“was no longer a member” of the Special Committee. Sidley Austin provided no

explanation for defendant Bleser’s departure, but it is clear that the Special

Committee as comprised is not sufficiently disinterested and independent. No

explanation has been provided of how the Committee will address bias introduced

into the investigation by Bleser’s participation to date. While Plaintiffs are pleased

that the Special Committee agreed that defendant Bleser never should have been on

the committee, the remaining two members of the Special Committee similarly lack

the necessary disinterestedness and independence to ensure a full and impartial

investigation in the best interests of MiMedx and its shareholders.

      263. Moreover, in that same email, Sidley Austin advised that Davis Polk

was “no longer counsel to the [Special] Committee,” but was now counsel to


                                        -130-
     Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 132 of 146




defendants Bleser, Dewberry, Evans, Hack, Koob, Papasan and Yeston. In other

words, the same counsel who was previously tasked with independently

investigating in good faith the allegations and claims raised in the Demands against

these defendants was now defending these individuals against these very same

allegations and claims. Sidley Austin provided no explanation for Davis Polk’s: (i)

removal as the Special Committee’s counsel; or (ii) retention as counsel for

defendants Bleser, Dewberry, Evans, Hack, Koob, Papasan and Yeston.

      264. More than seven months have passed since Plaintiffs first demanded

that the Board investigate the allegations detailed herein, giving the Board ample

time to undertake an investigation, evaluate the Demands, and determine an

appropriate response. Notwithstanding this passage of time, the Special Committee

has failed to complete its investigation and has not even deigned to provide Plaintiffs

any estimate of when it plans to do so. Much like the completion of the restatement,

the Special Committee’s investigation has no end in sight.

      265. Furthermore, the Special Committee has failed to disclose any

investigative activities it has conducted in the seven months that have elapsed since

Plaintiffs first submitted their Demands to the Board. The Special Committee’s

dilatory response indicates its failure to conduct a reasonable investigation in good

faith in response to Plaintiffs’ demands.


                                        -131-
     Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 133 of 146




      266. The Board has known about the Company’s improper practices and the

individuals responsible for more than two years, since at least 2016. The Company’s

CEO, defendant Petit, on the Board’s watch and with the assistance of the Audit

Committee, has repeatedly and invariably taken steps to bury the truth and

whitewash so-called “investigations” into the Company’s improper practices. This

resulted in a devastating series of reversals of public statements and meritless

lawsuits, all designed to harm, silence, and defame anyone who attempted to expose

the truth about the Company’s improper channel-stuffing and accounting practices

and to shield those responsible from liability. It was and is incumbent upon the

members of the Board and the Special Committee to act with alacrity to fully and

expeditiously get to the bottom of the facts at issue, determine the liability of the

individuals responsible, and take all necessary action in the best interests of

MiMedx. There is not and cannot be any justification for the undue delay in

responding to Plaintiffs’ demands.

      267. Accordingly, pursuant to Fla. Stat. §607.07401(2), Plaintiffs are

entitled to proceed with this action derivatively on behalf of the Company.




                                       -132-
     Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 134 of 146




                                      COUNT I

        Against the Individual Defendants for Breach of Fiduciary Duty

      268. Plaintiffs incorporate by reference and reallege each and every

allegation contained above, as though fully set forth herein.

      269. As alleged in detail herein, the Individual Defendants, by reason of their

positions as officers and directors of MiMedx and because of their ability to control

the business and corporate affairs of MiMedx, owed and owe the Company fiduciary

obligations of due care and loyalty, and were and are required to use their utmost

ability to control and manage MiMedx in a fair, just, honest, and equitable manner.

      270. The Individual Defendants and each of them violated and breached

their fiduciary duties of care and loyalty.

      271. The Officer Defendants either knew, were reckless, or were grossly

negligent in disregarding the illegal activity of such substantial magnitude and

duration. The Officer Defendants either knew, were reckless, or were grossly

negligent in not knowing: (i) for years the Company was improperly recognizing

revenue in violation of GAAP; (ii) for years the Company was overstating its

revenue; (iii) for years the Company lacked adequate financial and internal controls;

and (iv) as a result of the forgoing, at least five years of representations concerning

the Company’s revenue, impressive revenue growth, business prospects, and


                                         -133-
     Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 135 of 146




financial controls were improper. The Officer Defendants also breached their

fiduciary duty of loyalty by taking steps to conceal the truth and whitewash so-called

“investigations” that would have exposed the channel-stuffing scheme, the improper

revenue recognition and accounting practices, and the inadequate internal controls

over financial reporting at the Company. The Officer Defendants further breached

their fiduciary duty of candor by failing to ensure the timely restatement of several

of the Company’s financial statements and by failing to ensure the timely filing of

MiMedx’ financial statements. Accordingly, the Officer Defendants breached their

duty of care and loyalty to the Company.

      272. The Director Defendants, as directors of the Company, owed and owe

MiMedx the highest duty of loyalty and care. These defendants breached their duty

of loyalty by recklessly issuing or recklessly permitting the Company to issue

improper statements.    The Director Defendants knew or were reckless in not

knowing that: (i) for years the Company was improperly recognizing revenue in

violation of GAAP; (ii) for years the Company was overstating its revenue; (iii) for

years the Company lacked adequate financial and internal controls; and (iv) as a

result of the forgoing, at least five years of representations concerning the

Company’s revenue, impressive revenue growth, business prospects, and financial

controls were improper. The Director Defendants also breached their fiduciary duty


                                        -134-
     Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 136 of 146




of loyalty by taking steps to conceal the truth and whitewash so-called

“investigations” that would have exposed the channel-stuffing scheme, the improper

revenue recognition and accounting practices, and the inadequate internal controls

over financial reporting at the Company. The Director Defendants further breached

their fiduciary duty of candor by failing to ensure the timely restatement of several

of the Company’s financial statements and by failing to ensure the timely filing of

MiMedx’s financial statements. Accordingly, the Director Defendants breached

their duty of loyalty to the Company.

       273. The Audit Committee Defendants breached their fiduciary duty of

loyalty by approving the statements described herein which were made during their

tenure on the Audit Committee, which they knew or were reckless in not knowing

contained improper statements and omissions. The Audit Committee Defendants

completely and utterly failed in their duty of oversight, including in particular by

taking steps to conceal the truth and whitewash so-called “investigations” that would

have exposed the channel-stuffing scheme, the improper revenue recognition and

accounting practices, and the inadequate internal controls over financial reporting at

the Company.      The Audit Committee Defendants also failed in their duty to

appropriately review financial results, as required by the Audit Committee Charter

in effect at the time.


                                        -135-
     Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 137 of 146




      274. As a direct and proximate result of the Individual Defendants’ breaches

of their fiduciary obligations, MiMedx has sustained significant damages, as alleged

herein. As a result of the misconduct alleged herein, these defendants are liable to

the Company.

      275. Plaintiffs, on behalf of MiMedx, have no adequate remedy at law.

                                    COUNT II

       Against the Individual Defendants for Waste of Corporate Assets

      276. Plaintiffs incorporate by reference and reallege each and every

allegation contained above, as though fully set forth herein.

      277. As a result of the misconduct described above, the Individual

Defendants have wasted corporate assets by forcing the Company to expend

valuable resources in defending itself in the Securities Class Actions that they

brought on with their improper statements. In addition, due to the Individual

Defendants’ mismanagement, the Company has been forced to interrupt its business

and dedicate its resources and attention to restating and revising its past financial

statements.

      278. Finally, as a result of the decision to allow the Company to operate in

an environment devoid of adequate internal and financial controls, the Individual

Defendants have caused MiMedx to waste its assets by: (i) causing MiMedx to


                                        -136-
     Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 138 of 146




repurchase millions of its shares in the market even though they knew the price of

the Company’s stock was artificially inflated; and (ii) paying improper

compensation and bonuses to certain of its executive officers and directors that

breached their fiduciary duties.

      279. As a result of the waste of corporate assets, the Individual Defendants

are liable to the Company.

      280. Plaintiffs, on behalf of MiMedx, have no adequate remedy at law.

                                    COUNT III

           Against the Individual Defendants for Unjust Enrichment

      281. Plaintiffs incorporate by reference and reallege each and every

allegation contained above, as though fully set forth herein.

      282. By their wrongful acts and omissions, the Individual Defendants were

unjustly enriched at the expense of and to the detriment of MiMedx. The Individual

Defendants were unjustly enriched as a result of the compensation and director

remuneration they received while breaching fiduciary duties owed to MiMedx.

      283. Plaintiffs, as stockholders and representatives of MiMedx, seek

restitution from these defendants, and each of them, and seeks an order of this Court

disgorging all profits, benefits, and other compensation obtained by these

defendants, and each of them, from their wrongful conduct and fiduciary breaches.


                                        -137-
     Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 139 of 146




      284. Plaintiffs, on behalf of MiMedx, have no adequate remedy at law.

                           PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs, on behalf of MiMedx, demand judgment as

follows:

            A.    Declaring that Plaintiffs may maintain this action on behalf of
                  MiMedx and that Plaintiffs are adequate representatives of the
                  Company;

            B.    Against all of the defendants and in favor of the Company for the
                  amount of damages sustained by the Company as a result of the
                  defendants’ breaches of fiduciary duties, waste of corporate
                  assets, and unjust enrichment;

            C.    Ordering defendants to provide to Plaintiffs and the Company’s
                  stockholders accurate operational reports and financial
                  statements for all previous quarters and years identified by the
                  Audit Committee as inaccurate;

            D.    Ordering defendants to take whatever measures are reasonably
                  necessary to ensure they publish timely and accurate operational
                  reports and financial statements for all quarterly and annual
                  periods going forward;

            E.    Directing MiMedx to take all necessary actions to reform and
                  improve its corporate governance and internal procedures to
                  comply with applicable laws and to protect MiMedx and its
                  stockholders from a repeat of the damaging events described
                  herein;

            F.    Extraordinary equitable and/or injunctive relief as permitted by
                  law, equity, and state statutory provisions sued hereunder,
                  including attaching, impounding, imposing a constructive trust
                  on, or otherwise restricting the proceeds of defendants’ trading
                  activities or their other assets so as to assure that plaintiff on
                  behalf of MiMedx has an effective remedy;

                                      -138-
    Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 140 of 146




           G.     Awarding to MiMedx restitution from defendants, and each of
                  them, and ordering disgorgement of all profits, benefits, and
                  other compensation obtained by the defendants;

           H.     Awarding to plaintiff the costs and disbursements of the action,
                  including reasonable attorneys’ fees, accountants’ and experts’
                  fees, costs, and expenses; and

           I.     Granting such other and further relief as the Court deems just and
                  proper.

                          JURY TRIAL DEMANDED

     Plaintiffs demand a trial by jury.

Dated: January 22, 2019                      JOHNSON FISTEL, LLP

                                             /s/ Michael I. Fistel, Jr.
                                             Michael I. Fistel, Jr.
                                             Georgia Bar No.: 262062
                                             michaelf@johnsonfistel.com
                                             40 Powder Springs Street
                                             Marietta, GA 30064
                                             Telephone: (470) 632-6000
                                             Facsimile: (770) 200-3101

                                             Liaison Counsel for Plaintiffs

                                             KESSLER TOPAZ MELTZER
                                               & CHECK, LLP
                                             Eric L. Zagar
                                             ezagar@ktmc.com
                                             Christopher M. Windover
                                             cwindover@ktmc.com
                                             280 King of Prussia Road
                                             Radnor, PA 19087
                                             Telephone: (610) 667-7706
                                             Facsimile: (267) 948-2512


                                          -139-
Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 141 of 146




                                 Co-Lead Counsel for Plaintiffs

                                 ROBBINS ARROYO LLP
                                 Brian J. Robbins
                                 brobbins@robbinsarroyo.com
                                 Craig W. Smith
                                 csmith@robbinsarroyo.com
                                 600 B Street, Suite 1900
                                 San Diego, CA 92101
                                 Telephone: (619) 525-3990
                                 Facsimile: (619) 525-3991

                                 Co-Lead Counsel for Plaintiffs

                                 GLANCY PRONGAY
                                  & MURRAY LLP
                                 Matthew M. Houston
                                 mhouston@glancylaw.com
                                 Benjamin Sachs-Michaels
                                 bsachsmichaels@glancylaw.com
                                 712 Fifth Avenue, 31st Floor
                                 New York, NY 10019
                                 Telephone: (212) 935-7400
                                 Facsimile: (212) 756-3630

                                 Additional Counsel for Plaintiffs




                              -140-
     Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 142 of 146




                  LOCAL RULE 7.1D CERTIFICATION

      By signature below, counsel certifies that the foregoing document was

prepared in Times New Roman, 14-point font in compliance with Local Rule 5.1B.

                               /s/ MICHAEL I. FISTEL, JR.
                               Michael I. Fistel, Jr.
                               Georgia Bar No. 262062
                               michaelf@johnsonfistel.com




                                    -141-
     Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 143 of 146




                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on the 22nd day of January, 2019, I electronically

filed the foregoing document with the Clerk of Court by using the CM/ECF system,

and a copy of the foregoing pleading has been electronically mailed to all attorneys

of record.

                                 /s/ MICHAEL I. FISTEL, JR.
                                 Michael I. Fistel, Jr.
                                 Georgia Bar No. 262062
                                 michaelf@johnsonfistel.com




                                       -142-
      Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 144 of 146



                                        VERIFICATION

       I, James E. Evans, hereby verify that I have authorized the filing of the attached Verified

Consolidated Shareholder Derivative Complaint (the “Consolidated Complaint”), that I have

reviewed the Consolidated Complaint, and that the facts therein are true and correct to the best of

my knowledge, information and belief.

       I declare under penalty of perjury that the foregoing is true and correct.


        1/18/2019
DATE: __________________                             _______________________________
                                                     James E. Evans
Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 145 of 146
Case 1:18-cv-04486-WMR Document 37 Filed 01/22/19 Page 146 of 146
